tcmemo_2005_208 united_states tax_court fpl group inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date robert t carney paul s manning and christopher faiferlick for petitioner benjamin a deluna james f kearney robert dillard and donald burkhart for respondent contents memorandum findings_of_fact and opinion findings_of_fact a nuclear fuel assemblies b miscellaneous nuclear property main steam isolation valve msiv air accumulation system surveillance system for heat exchangers reactor vessel probes raceway protection system spent fuel rack system sec_21 area radiation monitoring system nuclear fuel transfer system c environmental property wastewater neutralization treatment system pcb transformers d e f g h i j k simulator and training buildings load management system st lucie backfit construction underwater intrusion system condensate polisher tie line instrument air upgrade st john’s river power park sjrpp the southern company contracts integrated transmission line systems distribution and transmission substations regional planning opinion a the statutory landscape b tra section a --supply or service contracts property purchased and or installed pursuant to the tariff a the tariff is not a contract for purposes of tra section a the tariff does not readily identify the property in issue documents incorporated by reference into the supply or service_contract property readily identifiable from the related documents class_life of nuclear fuel assemblies pursuant to tra section b b c d e are the southern company contracts tra section a supply or service contracts are the dri documents tra section a supply contracts c tra section b a --the binding contract rule nuclear fuel transfer system southern interchange contract lms equipment under a b chance contract st john’s river power park sjrpp d tra section b b -- self-constructed property wrap up work and enhancements and deficiencies work at the sjrpp distribution and transmission substations transmission line systems backfit items at st lucie underwater intrusion system a b condensate polisher tie line c instrument air upgrade spent fuel rack systems e tra section b c -- plant facility rule backfit items at st lucie wrap up work and enhancements and deficiencies work at the sjrpp a b distribution and transmission substations a written specific plan commencement of the construction b c costs committed or incurred written specific plan costs committed or incurred conclusion appendix a equipment installed at substations appendix b dri project memorandum findings_of_fact and opinion ruwe judge respondent determined the following deficiencies in petitioner’s federal income taxes year deficiency dollar_figure big_number big_number big_number big_number petitioner did not make any claim for investment tax_credits itcs in its original returns for the taxable years and on the same date that respondent issued the notice_of_deficiency petitioner filed forms 1120x amended u s_corporation income_tax returns amended returns for its taxable years and in the amended returns petitioner claimed additional itc sec_1 as follows year amount dollar_figure big_number big_number on date petitioner filed its petition in this case listing these same amounts in its first and second amended in the amended returns petitioner claimed refunds petitions petitioner reduced its claim for additional itcs as follows year amount dollar_figure big_number big_number on date petitioner submitted its trial memorandum in which it further reduced the additional itcs claimed as follows year amount dollar_figure big_number big_number the issue addressed in this opinion is whether fpl group inc subsidiaries fpl is entitled to itcs for certain property and equipment it placed_in_service during the taxable years and resolution of this issue requires us to explore the strictures of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2058 which repealed the itc and provided relief from the itc repeal in transitional rules findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first second third and fourth supplemental stipulations of facts and the accompanying exhibit sec_2 this case involves multiple issues the itc issue addressed in the opinion was tried and briefed separately are incorporated herein by this reference petitioner’s principal_place_of_business was in north palm beach florida when its petition was filed petitioner is the parent_corporation of a publicly traded holding_company that filed consolidated federal_income_tax returns on a calendar_year basis for its through taxable years fpl is a first-tier wholly owned subsidiary of petitioner with operations throughout most of the east and lower west coasts of the state of florida and is a member of the consolidated_group as a public_utility fpl is subject_to regulation by various state and federal agencies including the florida public service commission fpsc the federal energy regulatory commission ferc and the nuclear regulatory commission nrc to generate electricity fpl operates nuclear and nonnuclear power plants fpl owned and operated four nuclear electric generating units named st lucie unit which was operational commencing in st lucie unit which was operational commencing in turkey point unit which was operational commencing in and turkey point unit which was operational commencing in during the years at issue fpl was under the jurisdiction of the fpsc which regulated and supervised the rates charged by and the services provided by fpl to its customers fpl’s charges to its customers for their use of electricity were based upon a tariff a tariff is a document that contains the terms conditions rates and charges that a company may charge and a customer must pay for the service offered by a utility according to the tariff service under the tariff is subject_to orders of governmental bodies having jurisdiction and to the currently effective ‘general rules and regulations for electric service’ on file with the florida public service commission from time to time fpl could and did request adjustments to the tariff rates terms and conditions fpl’s customers did not michael wilson fpl’s vice president of government relations and a former fpsc commissioner testified the public service commissioner provided economic regulation of those utilities which the legislature put in their charge or their jurisdiction which entailed setting rates for various classes of customers determining the investment level that companies had quality of service regulation hearings on a number of different issues regarding service and rates mr wilson testified a company which decides that it is not receiving a reasonable return on its investment or costs have gone up would apply to the public service commission for a rate increase those would be the subject of hearings and testimony by public counsel by intervenors large industrial customers claude villard was a nuclear fuel witness for fpl before the fpsc from to he testified continued sign the tariff under the tariff a customer may obtain service from fpl by applying in writing by telephone or in person the tariff included a fuel clause which calculated the cost of fuel and of purchased power in accordance with a formula to reflect the cost of fossil and nuclear fuels and purchased power for each kilowatt-hour delivered a nuclear fuel assemblies fpl claims itcs for nuclear fuel assemblies in the and taxable years generally to generate electricity at a power plant a heat source heats water to form steam which drives a turbine of an electric generator at a nuclear power plant the heat source is a nuclear fission reaction in a nuclear reactor the nuclear fission reaction occurs in the core of the reactor where an arrangement of nuclear fuel assemblies fuel assemblies or nuclear fuel is located essentially a fuel assembly is loaded with nuclear fuel rods which house enriched uranium pellets fuel fabrication refers to the process of making the pellets putting those pellets into a fuel rod and bundling these rods together into different support components to make a fuel assembly continued under f psc rules every six months florida power and light has to submit to the f psc the costs that it intends to recover from the customer and it has to have it approved by the f psc nuclear fuel must be replaced because it wastes over time and from use during the years at issue fpl’s nuclear reactor units used an 18-month reloading cycle it replaced one-third of the fuel assemblies in the reactor core with new fuel assemblies every months in and petitioner depreciated the nuclear fuel over years for tax purposes the fabrication of fuel assemblies is a multistep process the first step in the process is the acquisition of uranium from the mines the second step is to convert the uranium to uranium hexafluoride uf6 a gaseous compound the third step is the enrichment process which is accomplished by increasing the amount of uranium in the gas the fourth step is to convert the gas into u2 a uranium oxide powder the uranium oxide powder is pressed into pellets which are then loaded into tubes or rods the rods are then bundled together to form a fuel assembly the design of the fuel assemblies is specific to the type of reactor used mr villard testified that the reload took about week to complete during which time the power plant was shut down for example one of fpl’s nuclear power plants the st lucie unit reactor is a by array of fuel rods whereas another of fpl’s nuclear power plants turkey point unit sec_3 and uses a by array fpl entered into a series of long-term_contracts to meet its expected fuel assemblies needs in fpl entered into an agreement of settlement with westinghouse electric corp westinghouse to supply fpl with uranium under the agreement westinghouse agreed to supply fpl with uranium at a rate of big_number pounds per year beginning in and continuing for years through and including or a total of big_number pounds the agreement gave fpl the option to terminate the agreement upon months’ prior written notice to westinghouse with no consequences additionally fpl could cancel the agreement if westinghouse failed to meet specific delivery deadlines similarly on date fpl entered into a sales agreement with international minerals chemical corp imc to deliver a minimum of big_number pounds of uranium concentrates per year for years imc and fpl entered into a second sales agreement on date under which fpl purchased uranium concentrate on date potomac electric power co pepco and kerr-mcgee nuclear corp executed a contract to chemically process uranium this agreement called for the conversion of mr villard testified that to change to another nrc- approved supplier it would take at least to years before actually getting the first new full batch to be delivered the process of changing to a supplier not approved by the nrc took to years big_number pounds of uranium concentrates into uf6 from through on date this agreement was assigned to fpl the contract was never terminated on date fpl entered into a contract with the department of energy doe under which the doe agreed to provide fpl with a minimum of percent of fpl’s enrichment services the term of the contract was the lesser_of the life of the nuclear power facility or years fpl could terminate the contract at no cost with years’ advance notice on date fpl and the doe entered into an amendment to the contract to provide additional supply on date fpl entered into a contract for sale with agip uranio s p a for certain uranium enrichment services the contract was terminated as of date on date fpl entered into a contract with westinghouse for the purchase of services to design and fabricate fuel assemblies for turkey point unit sec_3 and fpl could terminate the contract only if turkey point or turkey point is permanently shut down for any reason whatsoever on date fpl entered into a contract with exxon nuclear co for the supply and delivery of fuel assemblies according to the contract fpl may terminate reload regions the contract provided that fpl had no obligation to purchase enrichment services from the doe in the fiscal years and other than region xn-1 for convenience by giving seller notice of such termination no later than seventeen months prior to the preliminary scheduled delivery date that is to be terminated fpl budgeted the costs associated for each step in the fuel assembly process carl r bible jr an fpl engineering manager testified that budget items are used to authorize funds to be expended on various activities a capital expenditures budget item budget item or bi no lists the gross cost of expenses to convert uranium concentrates to uf6 as dollar_figure a bi no lists the gross cost of enrichment services as dollar_figure a bi no for fabrication of nuclear fuel for st lucie unit including engineering and design work lists the gross cost as dollar_figure the budget item breaks down the expenditure as dollar_figure in gross property additions and dollar_figure for an allowance of funds during construction this budget item was approved on date and contemplated a projected 5-year schedule for conversion as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the budget item breaks down the expenditure as dollar_figure in gross property additions and dollar_figure for an allowance of funds during construction this budget item was approved on date and contemplated a projected 5-year schedule for enrichment as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the date that this budget item was approved is illegible on the court’s copy the budget item contemplated a projected continued a bi no for fabrication of nuclear fuel for st lucie unit including engineering and design work lists the gross cost as dollar_figure a bi no for fabrication of nuclear fuel for turkey point unit lists the gross cost as dollar_figure a bi no for fabrication of nuclear fuel for turkey point unit lists the gross cost as dollar_figure a bi no for uranium purchases for turkey point unit sec_3 continued year schedule for fabrication expenses as follows dollar_figure for dollar_figure for dollar_figure for zero for and dollar_figure for the budget item breaks down the expenditure as dollar_figure in gross property additions and dollar_figure for an allowance of funds during construction this budget item was approved on date and contemplates a projected 5-year schedule for fabrication expenses as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the budget item breaks down the expenditure as dollar_figure in gross property additions and dollar_figure for an allowance of funds during construction this budget item was approved on date and contemplates a projected 5-year schedule for fabrication expenses as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the budget item breaks down the expenditure as dollar_figure in gross property additions and dollar_figure for an allowance of funds during construction this budget item was approved on date and contemplates a projected 5-year schedule for fabrication expenses as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for and and st lucie unit sec_1 and lists the gross cost as dollar_figure fpl placed fuel assemblies in service with total capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure in the and taxable years respectively b miscellaneous nuclear property main steam isolation valve msiv air accumulation system the msiv air accumulation system is a safety item required by the nrc that shuts down a nuclear power plant and protects the reactor core in an emergency fpl claims itcs for the msiv air accumulation system in the and taxable years on date fpl issued a licensee event report licensee event report in which its engineering department determined that the valves at turkey point unit sec_3 and were unable to close the msiv in accordance with its original the budget item breaks down the expenditure as dollar_figure in gross property additions and dollar_figure for an allowance of funds during construction this budget item was approved on date and contemplates a projected 5-year schedule for fabrication expenses as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for a licensee event report is a document required to be written and submitted to the nrc when something at the plant does not meet design requirements the report describes the problem and the corrective action taken designdollar_figure the licensee event report indicates that the design of the valves will be upgraded to ensure that each valve meets the final safety analysis report an fpl engineering study issued in date recommended that design modifications be implemented on an expedited basis and that continued operation was warranted a bi no includes inter alia main stream isolation the budget item contains an date date underneath approved by - corporate officer fpl issued an expenditure requisition er no to install a low pressure air accumulator system the er also states this emergency er is being prepared due to the length of time it takes to obtain er approval the work is currently scheduled for the refueling outage we anticipate this er to be revised by date the earliest date on the er is date mr bible testified that in the licensee event report fpl committed to the nrc to resolve the valve problem richard engstrom fpl’s supervisor of power plant accounting testified as to the distinction between an er and a work order as follows a work order is basically issued to capture and record costs associated with a specific project at a specific location an er which stands for expenditure requisition it basically identifies the type of work order such as a transmission work order distribution work order a specific work order however sometimes they are used interchangeably particularly when it comes to a specific work order which is under a received stamp additionally the er bears an date date underneath a stamp that reads authorization certified accounting department the er was revised in early to reflect a definitive construction estimate and again in early with respect to the installation of the msiv air accumulation system petitioner incurred capitalized costs tax basis of dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively surveillance system for heat exchangers the surveillance system for heat exchangers surveillance system consisted of temperature and flow instruments to ensure that the heat_exchanger which is designed to remove heat performed properly fpl claims itcs for the surveillance system in the and taxable years on date fpl responded to a notice of violation issued by the nrc with respect to its nuclear generating facility at turkey point one of the corrective steps articulated in the letter was the development of a surveillance program dollar_figure mr bible testified that this letter was fpl’s commitment to the nrc to perform these modifications and put this system in place it’s a written commitment from the officers of our company to the nrc requiring us to perform these actions fpl developed or established an action item20 to oversee the development of a surveillance program which is a system that monitors the heat exchangersdollar_figure in a request for engineering assistance dated date turkey point requested a modification of its plantdollar_figure er no dated date and supplemented in date discussed upgrading the surveillance system at turkey point unit similarly er no dated date with supplements dated date and date discussed the same scope of work with respect to turkey point unit with respect to the acquisition and installation of the surveillance system petitioner incurred capitalized costs tax basis of dollar_figure and dollar_figure for equipment placed_in_service during the and taxable years respectively an action item is the method by which fpl tracks its commitments to the nrc mr bible testified that there is typically a 3-year lag time to comply with the nrc requirements mr bible testified that a request for engineering assistance is how engineering gets a turn on to perform a project here he explained what will happen is engineering will produce a design package which is how you install things it will show drawings specifications from buying equipment instructions from the field as to how to install that equipment and update all the associated designs for the power plant reactor vessel probes a reactor vessel probe measures the water level in a nuclear reactor core a reactor vessel probe is custom made and takes up to weeks to obtain fpl claims itcs for the reactor vessel probes in the taxable yeardollar_figure as a result of an accident at the three mile island nuclear facility tmi the nrc imposed action plan requirements known as nureg-0737 to prevent similar accidents at other nuclear plants one of the regulatory guideline sec_25 that resulted from the tmi accident was the requirement that nuclear plants monitor coolant inventory fpl’s nuclear plants were designed before this guideline and did not have reactor vessel probes as a result fpl installed reactor vessel level monitoring instrumentation on date fpl sent a letter to the office of nuclear reactor regulation which detailed the technical specifications concerning its proposed reactor vessel monitoring system on date the nrc sent fpl a in the taxable years and petitioner claims reductions in the amount of the itc which resulted from reductions in the amount of the qualified_costs tax basis of the property the tmi nuclear plant failed to maintain the proper water level in the nuclear reactor which resulted in a partial meltdown in its core many of the guidelines were embodied in regulatory guideline instrumentation for light-water-cooled nuclear power plants to assess plant and environs conditions during and following an accident issued by the nrc and dated date letter detailing modifications to fpl’s proposed changes on date the nrc sent a letter to fpl advising it that the technical specifications as modified were approved er no details the purchase of two spare reactor vessel level probes in the authorized amount of dollar_figure the earliest date on the er is date the er was revised to account for an increase in cost of the project to dollar_figure which was approved in late with respect to the acquisition of the reactor vessel probes petitioner incurred capitalized costs tax basis of dollar_figure -dollar_figure and -dollar_figure for equipment placed_in_service during the and taxable years respectively raceway protection system a raceway is a system of metal conduits or trays that is used to transport electric cables from one place to another throughout a facility and protects the cables from fire hazards fpl claims itcs for the raceway protection system in the and taxable years appendix r--fire protection program for nuclear power facilities operating prior to date fed reg mr engstrom testified that negative numbers were a result of fpl’s debit credit accounting system on brief petitioner explained that the amount of qualified_costs tax basis was reduced in the taxable years and as a result the itc must be reduced in those years date contains general and specific requirements for protecting electric cables from fire hazards the specific requirements section of appendix r provides detailed requirements for separation of cables and equipment and enclosure of cable and equipment in a letter dated date fpl explained to the office of nuclear reactor regulation that fpl notified the nrc in late date concerning an additional scope of work identified relating to appendix r requirements at our turkey point nuclear facility the additional scope of appendix r work was identified as a result of an evaluation of the original appendix r safe shutdown analysis and was completed in date in date based on preliminary results of the evaluation fpl committed to provide a report detailing the additional scope of work and a proposed schedule for completion of the modifications with respect to the st lucie plant a bi no rev budgeted dollar_figure million to meet the requirements of appendix r and was approved on date fpl revised this bi several times to increase the budgeted amount to dollar_figure million for the st lucie plant a bi no rev approved on date budgeted dollar_figure million to upgrade the present fire protection capabilities at turkey point units and to meet appendix ‘r’ requirements fpl revised this bi several times and the ultimate authorization was approved in date for dollar_figure million er no approved in authorized dollar_figure million for fire protection modifications to the raceway protection for turkey point this er was revised in to decrease the amount authorized for the expenditure to dollar_figure similarly er no approved in authorized dollar_figure for the raceway protection for turkey point which was revised in late to dollar_figure and revised again in early to decrease the amount authorized to dollar_figure with respect to the installation of the raceway protection system petitioner incurred capitalized costs tax basis of dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively spent fuel rack systems fpl’s use of nuclear fuel to generate electricity requires it to replace one-third of the fuel assemblies every months fpl uses spent fuel racks to store its used nuclear fuel fpl claims itcs for the spent fuel rack systems in the and taxable years under the nuclear waste policy act of publaw_97_425 96_stat_2257 nuclear waste act the federal government was required in exchange for fees paid_by electric utilities to handle the disposal and permanent storage of spent or used fuel beginning in the purpose of the nuclear waste act was to develop repositories for disposing of high-level radioactive waste and spent nuclear fuel the nuclear waste act provided that persons owning and operating civilian nuclear power reactors were primarily responsible for providing interim storage of spent nuclear fuel accordingly fpl was required to store spent nuclear fuel until as a result fpl needed to expand its on-site spent fuel rack system at each of its nuclear generating plants as of date the enactment_date of the nuclear waste act fpl knew the amount of spent fuel it would need to store and the design of the expanded spent fuel rack systems at st lucie and turkey point fpl removed spent nuclear fuel from the reactor and transferred it via the fuel transfer system to a containment building using a series of underwater tunnels the spent fuel was then transferred from the containment building to the fuel handling building the spent fuel rack system at each of fpl’s nuclear generating plants consisted of two large pools of water approximately feet deep with metal storage racks at the bottom each pool and system of racks was located proximately to one of the two nuclear reactors which were located side by side because fpl had additional space in the pools it expanded its storage facilities by increasing the number of storage racks in the pool fpl designed its system so that each pool could accommodate the spent fuel of either reactor in the past fpl had obtained licenses to transfer spent fuel from one pool to the other a bi no approved on date budgeted dollar_figure to procure and install spent fuel storage racks to increase capacity at turkey point unit a section of the bi labeled purpose and necessity states the original design for turkey point unit had a spent fuel storage capacity of assemblies in the original racks were replaced with high density stainless steel racks which provided a capacity of assemblies the capacity was increased due to the lack of off-site spent fuel reprocessing facilities the bi went through several revisions similarly fpl began expansion of the spent fuel facility at st lucie unit in a bi no approved on date budgeted dollar_figure million for various projects at st lucie including spent fuel storage racks this bi also underwent a series of revisions er no dated date authorized dollar_figure million for phase i of the project for design engineering to remove the existing spent fuel racks and to install new high density racksdollar_figure this er was revised in late and processed in date to include construction and material_costs increasing the amount authorized by about dollar_figure this er was associated with bi no approved in late which budgeted dollar_figure million for engineering costs for the st lucie unit spent fuel storage rack project million to dollar_figure million this er was again revised in late early to decrease the amount of the authorization by dollar_figure to the present estimate of dollar_figure er no dated late early authorized the expenditure of dollar_figure million to procure and install spent fuel storage racks for turkey point unit fpl revised this er in late early to decrease the amount authorized by dollar_figure million a bi no approved in late budgeted dollar_figure million to remove the existing spent fuel storage racks at st lucie unit and install new high density spent fuel storage racks the allotted amount was authorized for engineering with a total estimated cost of dollar_figure milliondollar_figure a bi no budgeted dollar_figure million for turkey point unit to procure and install spent fuel storage racks to increase capacity from assemblies to provide sufficient storage capacity through the end of licensed operation in mr bible testified on cross-examination that this document showed that no costs were incurred before date the date that bi no was approved is illegible mr bible testified that according to the document no construction costs were incurred before date and only dollar_figure million was scheduled to be incurred in and dollar_figure million thereafter with respect to the acquisition and installation of the spent fuel rack system petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively area radiation monitoring system an area radiation monitoring system measures the radiation throughout a nuclear electric generating plant the system consists of a local monitor that measures radiation and cabling to the control room where readouts from all the monitors are displayed fpl claims an itc for the area radiation monitoring system in the taxable_year nureg and supplement to nureg dated date provide regulatory guidelines for radiation monitoringdollar_figure on date the nrc issued an order confirming fpl’s commitments to comply with supplement to nureg with respect to turkey point unit sec_3 and a bi no approved on date budgeted dollar_figure million to replace the area radiation monitoring system a section of the bi labeled purpose and necessity states according to these regulatory guidelines it is our intent that the guidance documents themselves are not to be used as requirements but rather they are to be used as sources of guidance for nrc reviewers and licensees regarding acceptable means for meeting the basic requirements the existing equipment has high maintenance due to equipment age and unavailability of parts the equipment is obsolete the replacement of the equipment is a nuclear regulatory commission nrc requirement to meet the recommendations of regulatory guideline the full scope of work has not been defined phase i - engineering and procurement dollar_figure phase ii - construction the total cost of the project is estimated to be dollar_figure to dollar_figure depending on which alternative is implemented the expected completion date of phase ii is december this bi was revised twice in decreasing the amount budgeted for phase i of the project to dollar_figure er no processed on date authorized dollar_figure for an area radiation monitoring system the er states this project is to replace the entire existing area radiation monitoring system with new state of the art components for turkey point purpose and necessity the existing area radiation monitoring system requires very high maintenance also the equipment is obsolete replacement of the area radiation monitoring system has been committed to the nrc under compliance of r g dollar_figure rev this is a phased er phase i - engineering procurement phase ii - construction this er is for engineering and procurement only the er will be revised later to include construction removal costs and property retirements will be addressed when the er is revised for phase ii the authorized amount is included in the capital budget as indicated above the er was revised in late early to increase the amount authorized to dollar_figure with respect to the acquisition and installation of the area radiation monitoring system petitioner incurred capitalized cost tax basis of dollar_figure for equipment placed_in_service in the taxable_year nuclear fuel transfer system a nuclear fuel transfer system is an underwater system consisting of motors and equipment that transports spent nuclear fuel from the reactor to the spent fuel pool fpl reconstructed its nuclear fuel transfer system at turkey point the reconstruction modernized the system by installing a two-cable hoist changing a number of monitors that measured the load and changing a number of drive motors and associated equipment fpl claims itcs for the nuclear fuel transfer system in the and taxable years a bi no approved on date budgeted dollar_figure for the fuel transfer system upgrade for turkey point unit sec_3 and the bi describes the work to be performed as upgrade the nuclear fuel transfer system on unit with out sic of water electric drive motor replaces underwater air drive motor counter weights on the upenders winch load monitors for the upenders quick opening transfer tube closures dual cables and hoist load monitors for the spent fuel pit bridge crane hoists bi no appears to be a revision of bi no which originally authorized dollar_figure in this budget item was also revised in late and late er no authorized dollar_figure to upgrade the fuel transfer system for turkey point unit this er was revised in to increase the amount authorized by dollar_figure the er includes a description that states that the modifications were designed by stearns catalytic corp stearns catalytic effective date fpl issued a purchase order to stearns catalytic authorizing dollar_figure to provide labor and materials for the transfer upgrade modification of turkey point unit sec_3 and a nuclear safety change order was issued to stearns catalytic with an effective date of date to reopen clarify and revise the purchase order er no approved and processed in authorized dollar_figure for modification to convert a single cable hoist to a dual cable hoist and for the installation of a new hoist load indicator system for turkey point unit with respect to the acquisition and installation of the fuel transfer system petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively c environmental property as a utility company fpl is subject_to environmental regulations by federal state and local governmental agencies including the environmental protection agency epa u s coast guard and the florida department of environmental protection environmental regulations applicable to fpl relate to several natural_resources including air water waste animals and plants the purpose of environmental regulations as applicable to fpl is to ensure that fpl generates transmits and distributes electricity in a manner that will protect human health and the environment wastewater neutralization treatment system a wastewater neutralization treatment system treats the wastewater coming from the mineralizer regenerate the mineralizer water is ultrapure water that is placed into the boiler to generate the steam which ultimately drives the generator to create electricity wastewater is hazardous for corrosivity fpl claims itcs for the wastewater neutralization treatment system in the and taxable years fpl received temporary operating permits tops from the state of florida department of environmental regulation for its martin county and port everglades plantsdollar_figure the tops were issued pursuant to the resource conservation recovery act on date the department of environmental regulation issued permit nos ht and ht each of which allowed fpl to operate two hazardous waste surface impoundments for the treatment of corrosive wastes d002 by neutralization dollar_figure according to the tops fpl was required to inspect and or certify the surface impoundment dikes liners and other associated structural and monitoring equipment as required by florida statute and in accordance with epa regulations additionally the tops state within days issuance of this permit the permittee fpl shall submit to the department for approval a schedule for closure of the existing surface the parties each requested that we find as fact that fpl received tops for each of its nine fossil fuel power plants however the documentary_evidence reflects tops issued were for fpl’s martin county and port everglades plants each of the tops in the record had an effective date of date and one permit expired on date and the other had an expiration date of date ray butts fpl’s manager for strategic and regulatory planning testified that the tops required fpl to install new wastewater neutralization treatment systems at its fossil plants he further testified that fpl was required to install new tanks for the actual treatment of the water the ancillary piping that goes with that as well as the various pieces of equipment to support that activity including monitoring equipment such as ph meters or water level meters it also included the maintenance of the existing basins to ensure that they had liners that did not leak as well as embankments or retaining walls that would prevent any over-topping of water impoundment s with a binding committment sic to construct and have operational an elementary neutralization unit or total enclosed treatment facility this binding committment sic shall include the authorization to commit funds by f p l for the engineering design and construction of said units the elementary neutralization unit or total enclosed system shall be constructed and operational within fifty weeks from issuance of this permit if fpl failed to provide a binding commitment it then had days to submit a groundwater monitoring plan days from the approval of the groundwater monitoring plan to install the necessary monitoring wells within days after completion of the installation of the monitoring wells to submit a certification of the well construction by the engineer of record for approval and days from approval of well construction and certification to begin sampling the groundwater monitoring well a bi no approved on date budgeted dollar_figure million to design and construct neutralization tanks for fossil fuel power plants that controlled the ph level of water discharged from the plant a section of the bi labeled purpose and necessity states existing and pending state and federal environmental regulations require the control of the ph range of water discharged from water treatment facilities at power plants state and federal regulatory agencies no longer recognize the present means of using existing open neutralization basins to be in compliance with regulations installation of neutralization tanks is the most cost effective means of regulatory compliance another alternative considered was to obtain new permits for the water treatment plants to operate as hazardous waste treatment facilities to continue operating without modification or obtaining a new permit to operate as a hazardous waste treatment facility would not meet federal and state statutory requirements er no processed on date authorized dollar_figure for the purchase and installation of neutralization basin liners at the port everglades plant a section of the er labeled purpose and necessity states the existing liner is approaching the end of its serviceable life these basins are now regulated by state and federal_law any breech sic of the liner must be reported to state regulatory authorities excess reporting of leaks could bring about enforcement action the existing liners will not be removed the new liner will be placed on top of the existing liners er no processed on date authorized the expenditure of dollar_figure to install a neutralization tank for fpl’s riviera fossil plant er no authorized the purchase and installation of a ph meter for the neutralization tank at fpl’s fort myers fossil plant er no processed on date authorized dollar_figure to construct in place a concrete block retention wall around the water treatment plant neutralization basin at the turkey point fossil plantdollar_figure because of the quality of the copy in the record neither the date nor the amount can be determined mr butts testified that fpl purchased all the property continued with respect to the installation of wastewater neutralization treatment system petitioner incurred capitalized costs tax basis of dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively pcb transformers polychlorinated biphenyls pcbs are a hydrocarbon that has been chlorinated pcbs have been identified by environmental regulators as a potential risk to human health and the environment the toxic substance control act of publaw_94_469 90_stat_2003 current version pincite u s c sec prohibits the manufacture processing or distribution in commerce or use of pcbs in any manner other than in a totally enclosed manner fpl previously used pcbs in its fossil fuel power plant transformers fpl claims itcs for the replacement of pcb transformers in the and taxable years in the epa promulgated a rule c f_r sec_761 the pcb rule that regulates the use of pcbs the pcb rule inter alia prohibits the use of pcb transformers and pcb-filled electromagnets with a pcb concentration of ppm or greater after date and requires a weekly inspection of this equipment for leaks of dielectric fluid until that date authorizes the use of all other pcb transformer sec_35 continued according to the specific conditions of the tops for the remainder of their useful lives and requires a quarterly inspection of this equipment for leaks of dielectric fluid and prohibits the use of all other large pcb capacitors after date according to the pcb rule if a pcb transformer is found to have a leak which results in any quantity of pcbs running off or about to run off the external surface of the transformer then the transformer must be repaired or replaced to eliminate the source of the leak in all cases any leaking material must be cleaned up and properly disposed of in no case later than hours of its discovery in response to the pcb rule fpl commenced a program to remove pcbs from its electrical equipment including all power transformers at its power plantsdollar_figure a bi no approved in date budgeted dollar_figure million to replace all pcb filled distribution capacitors over a 6-year period to conform with new epa regulations and commenced in the first quarter of and are to be completed in the third quarter a section of the bi labeled purpose and necessity states that recent epa regulations released date prohibit the use of all large pcb-filled capacitors after date a bi no approved in date budgeted dollar_figure million to replace all pcb filled distribution transformers over a 3-year period to commence in the first quarter of and mr butts testified that a pcb leak was a reportable_event to the epa to be completed in the fourth quarter of a section of the bi labeled purpose and necessity states that recent concerns with pcb fluids and by-products of pcb’s resulting from fire have made it advantageous to replace these transformers before end of life the record contains copies of er nos and which authorized the expenditure of funds to replace the existing generator grounding transformer containing pcb contaminants with a pcb free transformer at fpl’s power plantsdollar_figure similarly er no processed on date authorized dollar_figure to replace pressurizer heater p c b oil filled transformers with non-p c b dry type at st lucie unit a section of the er labeled purpose and necessity states that having transformers on site filled with this oil containing p c b ’s in this regulatory environmental and litigious climate is a liability for fpldollar_figure with respect to the replacement of pcb transformers petitioner incurred capitalized costs tax basis of dollar_figure although not all of these er’s contain the exact quoted language they each contain similar language mr butts testified that these ers were the result of the pcb rule mr butts testified that this er was the result of the pcb rule dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively d simulator and training buildings at some point the nrc and fpl’s management held various management and enforcement conferences concerning turkey pointdollar_figure in date fpl presented a performance enhancement program for turkey point to the nrcdollar_figure part of the performance enhancement program was to establish on-site training facilities and to obtain plant reference simulators fpl claims itcs for the simulator and training buildings in the and taxable years on date the nrc sent a letter to fpl which states in part based on recent nrc inspection activities and the enforcement history of the turkey point facility we conclude that fpl has not given sufficient management attention to ensuring adherence to regulatory requirements the nrc included a confirmatory order with the letter which states in part thomas j deplonty fpl’s project manager testified that during this period turkey point was placed on a watch list and was considered one of the worst nuclear plants operating at that time the performance enhancement program stated this document is specific to turkey point plant however where appropriate the results and lessons learned will be applied to the st lucie plant because of nrc concerns regarding the extent of problems at the turkey point plant fpl presented information on date describing management actions taken to improve operational performance at the site a more comprehensive fpl program was developed and presented to the nrc on date accordingly on date the nrc ordered fpl to inter alia implement the turkey point performance enhancement program a bi no approved in late budgeted dollar_figure to purchase and install a plant control room specific simulator at turkey point and st lucie plants the budget item was divided in two phases phase i provided for the development of simulator technical specifications and phase ii provided for simulator procurement and installationdollar_figure fpl revised bi in authorizing dollar_figure which was apparently phase ii to provide control room specific simulators for the turkey point and st lucie nuclear power plants this revision referenced a third phase to the project which will include construction of the buildings and simulator installation these costs are estimated at dollar_figure this bi was revised in date to increase the amount budgeted for all three phases to dollar_figure million this revision envisioned training centers as part of phase iii which had an estimated cost of dollar_figure in late bi no only dealt with phase i early fpl revised this bi to increase the overall budgeted amount to dollar_figure million er no referencing bi no was processed in and approved dollar_figure to design fabricate and install a control room specific simulator for the st lucie power plant this er was revised in late early to increase the amount approved to dollar_figure and revised again in to increase the amount approved to dollar_figure er no referencing bi no was processed in and authorized dollar_figure to provide detailed design and engineering necessary to construct the training facility at the st lucie nuclear power plant fpl revised this er in to increase the amount approved to dollar_figure million and again in to increase the amount approved to dollar_figure er no referencing bi no and approved in authorized dollar_figure to design fabricate and install a control room specific simulator for turkey point this er was revised in late early to increase the amount approved to dollar_figure a bi no approved in budgeted dollar_figure to provide the capital additions necessary to equip the training simulator at the st lucie nuclear power plant with state of the art tooling mockups and equipment er no which references bi no and was approved in early authorized dollar_figure to purchase mockup equipment and plant specific training aids for the st lucie nuclear power plant er no which also references bi no and was approved in early authorized dollar_figure to purchase equipment for the simulator at the st lucie plant er no which references bi no and was approved in early approved dollar_figure to purchase a security system and other equipment for the st lucie plant simulator project er no which references bi no and was approved in early authorized dollar_figure for the purchase of equipment and training aids for the st lucie nuclear power plant simulator project this er was reprocessed in late and was reestimated to decrease the amount approved to dollar_figure a bi no approved in late budgeted dollar_figure for the necessary additional equipment for the training simulator building er no referencing bi no and approved in authorized dollar_figure to purchase nis pack mockup that duplicates plant equipment to conduct training for turkey point this er was revised in to increase the amount authorized to dollar_figure a bi no approved in late budgeted dollar_figure to provide capital funds necessary to equip the training simulator building at turkey point with state of the art mockups equipment and tooling er no referencing bi no and approved in authorized dollar_figure to purchase turkey point specific training aids and mockups er no referencing bi no and approved in authorized dollar_figure to purchase a test training cabinet that will duplicate the equipment associated with the turkey point plant’s process and area radiation monitoring systems er no referencing bi no and approved in authorized dollar_figure to purchase shop equipment and training aids for turkey point a bi no approved in late budgeted dollar_figure to provide the capital funds necessary to equip the training simulator building er no referencing bi no and approved in authorized dollar_figure for the purchase of a see-through power plant operational model for turkey point er no referencing bi no and approved in early authorized dollar_figure for a flux map system training model for turkey point this er was revised in date to increase the amount authorized to dollar_figure er no referencing bi no and approved in early authorized dollar_figure to provide detailed design and engineering necessary to construct the training facility at turkey point this er was revised in to increase the amount this bi did not specify for which site turkey point or st lucie these funds were budgeted authorized to dollar_figure million for the construction of the simulator training facility at turkey pointdollar_figure with respect to the construction of the simulator training buildings petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively e load management system a load management system lms is a group of components that control appliances in customers’ homes to reduce peak demand for electricity peak demand is the time during the day with the highest demand for electricity in reducing the demand during peak times load management reduces fpl’s need to construct additional facilities to provide electricity load management reduces peak demand by remotely turning on and off certain appliances in customers’ homes customers voluntarily participate in the lms and fpl gives its customers rebates in exchange for their participation fpl claims itcs for the lms in the and taxable years the three major components of the lms are the central computer the substation control equipment and the transponders located at customers’ homes telephone and power lines connect mr deplonty testified that physical construction of the st lucie plant training facility did not start until after date however mr deplonty testified that development of the simulator a training aid began before the construction of the building that housed the simulator these components to each other the central computer is a mainframe type of computer issuing commands through telephone lines to substation equipment and is fully redundant meaning that fpl purchased two central computers one of which was used and one of which served as a backup when fpl purchased the central computer at the beginning of the lms implementation the system could handle big_number to big_number customer locations transponders and the corresponding substation equipment when fpl purchased the central computer it also purchased related software and its software license was perpetual the substation control equipment received commands from the central computer translated those commands and sent the commands through power lines to transponders in customers’ homes substation control equipment includes the control receiving unit the outbound modulation unit the modulation transformer unit the inbound processing unit and the associated equipment transponders are installed at customers’ homes the transponders accept commands that are sent from the substation equipment and they act on the commands by turning appliances on or off at customers’ homes although the components of the lms function in an integrated manner each transponder once installed wa sec_45 according to a document entitled software products license agreement the software was licensed from a b chance load management systems a b chance effective on date operated and placed_in_service independent of any other transponder fpl began placing transponders in service during the beginning of and continued to do so through the date of trial on date the fpsc issued an order proposing rules according to the general goals listed in the order the florida energy efficiency and conservation act requires increasing the efficiency of the electric systems of florida the order also called for a public hearing on the proposed rules during fpl prepared the energy management plan for the ‘80s the plan and submitted it to the fpscdollar_figure the articulated objective of the plan was to reduce use of home appliances at times of fpl system peak thereby reducing peak demand the plan called for a load management system the plan document states that fpl has recently obtained fpsc approval to implement a two year test on big_number residential customers beginning in the fall of in date fpl published a bidirectional communication system requirements study that outlined fpl’s future load armando garcia an engineer at fpl testified that fpl submitted the energy management plan to the fpsc in response to the fpsc order and that the fpsc approved the plan mr garcia explained that the fpsc had to approve the energy management plan because we do recover the costs and any costs that money we collect on our customers has to be approved by the fpsc management and energy conservation programs designed to meet the fpsc mandated goals the study recommended inter alia that fpl procure and install a bidirectional communication system to implement load control in addition to the study fpl published a technical report that detailed the project expenditures by year in date fpl prepared a technical specification that detailed how the lms was supposed to work its properties and its requirementsdollar_figure fpl used the technical specification to secure bids from vendors to build the lms on date fpl entered into an agreement the lms contract with a b chance load management systems a b chance dollar_figure an fpl purchase order incorporated into the lms contract acted as a b chance’s authority to furnish the phase i for example the fpsc’s date order proposing rules included goals to reduce the average annual growth of kilowatt demand the specific goals for the period are to reduce growth rates so that the total kw demand in does not exceed that of by more than the technical specifications included a tentative delivery schedule for the years through and including mr garcia testified we knew that we were going to go long term with the system and that because of the nature of it you had to go with one vendor this is what the vendor was told and he was given the scope of the project and the values that we were talking about in order to submit an accurate bid mr garcia testified that fpl’s technical specifications were incorporated into the lms contract load management system to fpl for a total price of dollar_figure one of the terms included in the lms contract was a price guarantee prices for all parts of the work shall remain firm throughout phase i except as otherwise indicated in base bid schedule appendix i it is fpl’s intent to competitively bid its requirements for phases ii and iii however contractor agrees that the maximum price it will charge fpl during phases ii and iii will be the lowest price the contractor then currently charges its other customers of contractor’s load management system equipment of the same model_type system size quantity purchase and similar contractual terms under the lms contract fpl purchased an entire system including hardware software etcdollar_figure the lms contract contemplated the purchase of inter alia big_number plug-in transponders big_number surface mount transponders central computers software licenses concerning the lms contract mr garcia testified there was no commitment to the work on fpl’s part at that time to purchase any equipment beyond what is described here as phase i however it was made clear to the vendor throughout the document that our intention was to do the whole lms project the lms contract refers to phase i but apparently that term is not defined within the body of the voluminous contract given the description of the items to be provided by a b chance and those which are described in fpl’s budget items see infra we assume that phase i for the lms contract is the same as phase i for budget item purposes etcdollar_figure the lms contract contained a termination clause for convenience that provides upon days written notice to contractor fpl may at its sole discretion and without prejudice to any other right or remedy terminate this contract upon such termination fpl shall pay such amount as contractor and fpl may agree is to be paid_by reason of such termination but in event of failure to agree upon the amount to be paid_by reason of such termination fpl shall pay the contractor and contractor agrees to accept in full payment of all fpl’s obligations to the contractor under this contract an amount consisting of all amounts which are due to the contractor as a result of contractor satisfactorily reaching payment milestones in accordance with the lms contract which fpl has not yet paid contractor plus an amount equal to of the progress payment for any contract milestone not started and for which no preparatory or startup costs have been incurred by contract at the time of termination plus if a portion of a contract milestone is terminated an amount equal to the costs which contractor is unable to mitigate and of the progress payment determined by multiplying the percentage of such work which although the terms of the lms contract were for phase i mr garcia testified that once we made the commitment to the lms it was a huge investment and we would continue with that vendor unless there was a catastrophic event he further testified the contract was always envisioned as a single contract and all the purchases have been made under the same contract phase i phase ii and phase iii were designations given in order to better manage the contract you would not get a contract for or years originally it just doesn’t make sense has not been completed times the progress payment of such uncompleted milestones being terminated a bi no budgeted dollar_figure million to purchase big_number load control transponders big_number metering transponders and surface mount load survey transponders communication equipment for substations test equipment and computer hardware and software the budget item states that work was to begin in and was to be completed in it further states that a load management communications system is necessary to meet the demand and energy goals of the fpsc and fpl’s energy management plan this budget item permitted fpl to implement phase i of the lms initially the load management system will be sized for big_number load control points and big_number tou time-of-use meter points and load survey points after phase i is thoroughly tested and results are satisfactory the system will be expanded to support big_number load control points and big_number tou rate customers by bi no was revised in to increase the amount budgeted for phase i to dollar_figure million the budget item states phase ii of the program is covered under budget item which calls for the system to be expanded to support big_number load control points by - - total program capital dollar_figure phase i phase ii all future phases - big_number total dollar_figure dollar_figure big_number a bi no budgeted dollar_figure million for phase ii of the lms the budget item states that work was to begin in and was to be completed in it also explains that phase ii will increase the lms from big_number to big_number load control points and from to substations according to a summary of exhibits submitted at trial relating to the cost of the lms equipment purchased from a b chance in and fpl installed transponders with a total cost of dollar_figure substation equipment with a total cost of dollar_figure and master station equipment with a total cost of dollar_figure for a total cost of dollar_figure with respect to the installation of the lms petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively f st lucie backfit construction st lucie unit was operational in and st lucie unit was operational in there are two categories of backfit items items that are the part of the plan completed after commercial operation and items developed after commercial operation resulting from regulatory requirements or performance problems mr garcia testified that all the equipment purchased from a b chance was purchased under the same contract he also testified that as of the day of trial fpl was still purchasing equipment from a b chance underwater intrusion system an underwater intrusion system protects a power plant using a barrier systemdollar_figure mr paduano testified that the system consists of a bridge across the intake canal with a suspension of a barrier and underwater and surface detection devices fpl claims an itc regarding the underwater intrusion detection system for the taxable_year on date the nrc sent a letter to fpl concerning st lucie’s physical security plan the letter stated in pertinent part other changes which were in response to nrr’s letter of date relative to the underwater intrusion detection system uids are in need of additional clarification however this additional information request does not delay the acceptance of your proposed uids you should commence implementation of that system upon receipt of this letter in response to an fpl letter and a meeting regarding the intake canal barrier and intrusion detection system on date the nrc sent a letter to fpl concerning st lucie unit sec_1 and physical security plan the letter stated in part we have determined that the proposal presented by florida power and light company is technically insufficient in that the underwater portion does not satisfy the requirements of cfr c harry paduano a former manager with fpl testified that the underwater intrusion system was required by the nrc mr paduano testified that this letter in effect required fpl to modify the underwater intrusion system you should take whatever steps are necessary to have this matter resolved and the system installed by the date committed to in your security plan on date fpl sent a letter to the nrc concerning st lucie’s intrusion detection system the letter stated in part the nrc found in its date letter that the system currently installed at st lucie plant does not meet regulatory requirements or guidance for detection capability fpl’s plan sic to meet with the nrc in date to update the staff on its approach to resolution of this issue on date the nrc sent a letter to fpl concerning its conceptual design of the intrusion detection system’s intake canal in that letter the nrc determined that your conceptual design is consistent with regulatory requirements however the letter cautioned that approval of the conceptual design does not constitute final approval er no processed on date authorized dollar_figure to perform work after the commercial operation of st lucie unit no in order to meet regulatory requirements comply with technical specifications achieve full operating capability and increase plant availability the er specified that backfit item no underwater intrusion detection was to be completed and in service by date in the amount authorized was increased to dollar_figure million the er included a report of construction action prepared on date which is associated with er no the report of construction action stated that construction work started on may dollar_figure another report of construction action prepared on date stated that the underwater intrusion detection was completed on date er no approved in late early authorized dollar_figure for the st lucie underwater intrusion detection system the er stated in pertinent part fpl is committed to the nrc for the development of an underwater intrusion detection system for the intake canal this is a security measure this er is necessary as the presently installed system does not satisfy the requirements of the nrc this has caused an extensive effort in research_and_development of this specialty system this research has identified the need to install an additional sonar head and a surface detection system these additional requirements have made it necessary to fund and perform these modifications with respect to the modification and construction of the underwater intrusion system petitioner incurred capitalized costs tax basis of dollar_figure for equipment placed_in_service in the taxable_year mr paduano testified that the construction work on the underwater intrusion system began before mr paduano testified that this er added additional detection capabilities condensate polisher tie line a condensate polisher purifies the feedwater that enters the steam generator to protect the generator from corrosion the design for each of the reactors at the st lucie plant included a condensate polisher fpl claims itcs for the condensate polisher tie line in the and taxable years apparently in there was a plan change or modification for st lucie unit an engineering study dated date recommended the use of cross-tie piping to protect the generator from corrosion the recommended system would purify the feedwater in the second unit by using the polishers at the first unit the system uses the cross-tie lines to purify the feedwater by passing the water discharged from the condensate pumps at st lucie unit to the condensate polishers at st lucie unit after passing through the condensate polisher the water returns to the condensate system at st lucie unit via the cross-tie lines and then the water feeds through the steam generatorsdollar_figure er no processed on date authorized the expenditure of dollar_figure as part of the backfit program on st lucie unit the er states in a letter dated date mr paduano recommended the installation of the cross-tie option for st lucie unit the record contains numerous letters describing the design process for going forward with the condensate polisher cross-tie line for st lucie unit it is necessary to perform work after commercial operation of st lucie unit no in order to meet regulatory requirements comply with technical specifications achieve full operating capability and increase plant availability according to the er work was to be completed and in service by may dollar_figure a revision to er no was processed on date to increase the amount authorized to dollar_figure fpl revised the er again in and to decrease the amount authorized to dollar_figure the decrease was explained as follows the previous scope of work included the installation of a complete full flow condensate polisher at unit an examination of the steam generators during the recent refueling outage resulted in an engineering determination that the existing condensate polisher at unit could serve the needs of both units the scope of work is being reduced to a condensate tie line between the two units after the decrease the er was again revised to increase the amount authorized to dollar_figure to account for extensive modifications with respect to the installation of the condensate polisher tie line at the st lucie nuclear power plant petitioner incurred capitalized costs tax basis of dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively mr paduano testified that the construction related to the condensate polisher at st lucie unit commenced before instrument air upgrade at a power plant an instrument air system operates the valves located throughout the plant the instrument air system provides the force that changes the positions of the valves in the plants fpl claims itcs for the instrument air upgrade for the and taxable years apparently the instrument air system at st lucie unit experienced problems and fpl initiated a study to determine the cause of the problemsdollar_figure the study culminated in a recommendation on date to remove existing equipment and replace it with new equipment a letter dated date states that fpl held a meeting in date to discuss the problems and potential solutions for the instrument air systems for both units at st lucie in that letter fpl expressed its intent to solicit bids to acquire four new compressors and two new dryers according to a letter dated date fpl anticipated that it would complete the bid review and provide an engineering schedule by date er no processed on date authorized dollar_figure to upgrade the instrument air system at st lucie unit the er stated the present instrument air systems are not capable of suppling sic the total plant needs for instrument mr paduano testified that the instrument air upgrade was a type backfit item air additional air stations are needed to be installed in order to provide the equipment with the necessary instrument air two new additional air compressors will be installed and the air dryer will be replaced the present air compressors are operating continuously indicating insufficient air capacity the system suffers from a lack of adequate pressure for the main steam isolation valves the existing dryer is not properly drying air at the present system flow rates er no estimated that the upgrade would be completed by date in late the amount authorized was increased to dollar_figure in late early the er was increased to dollar_figure due to schedule duration increase and a growth in scope the duration increase was due to rescheduling of engineering and a plant operations requirement that some work be accomplished during a plant outage according to a report of construction action the construction began on date according to another report of construction action construction stopped to await a construction package needed to complete the work and the work was to resume during the summer of er no processed on date authorized dollar_figure to upgrade the instrument air system on st lucie unit er no essentially listed the same need for the upgrade as described in er no in late early fpl increased the amount authorized to dollar_figure because of growth in the scope of the project according to a report of construction action construction started on the instrument air system upgrade on date according to another report of construction action the instrument air system upgrade was put in service on date with respect to the installation of the instrument air upgrade petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively g st john’s river power park sjrpp the jacksonville electric authority jea and fpl entered into an agreement dated date to jointly own and operate the st john’s river power park sjrpp fpl owns a percent interest and the jea owns an 80-percent interest of the sjrpp as tenants in common fpl claims itcs for the sjrpp equipment in the and taxable years the sjrpp burns coal to generate steam to turn the turbines that generate electricity the major components of the sjrpp include hyperbolic cooling towers bore houses turbine houses steam generators switcher precipitators scrubbers chimney and coal facilities sjrpp unit sec_1 and each had their own boiler turbine and control panel the sjrpp includes a water- borne coal terminal which is connected to the main part of the facility by conveyor systems located on a piece of land that is approximately miles long by feet wide buildings at the sjrpp serve a support function to the electrical power generation components the buildings are not significant compared to the other parts of the sjrpp facilities in terms of size and cost in operation unit sec_1 and both use coal from the sjrpp’s coal yard and coal-unloading facilities train and ship the sjrpp’s conveyor system serves both unit sec_1 and employees of the sjrpp work on both unit sec_1 and both these units use the sjrpp’s inventory storage and tool rooms the sjrpp includes other facilities common to both unit sec_1 and such as the switch yard waste water treatment limestone handling shipment handling and rotary coal dumper unit is capable of supporting the critical systems of unit and vice versa these critical systems are cross connected to support one another and include the instrument air service units condensate systems cooling water systems and auxiliary steam systems the sjrpp unit and the common facilities were placed_in_service in and unit was placed_in_service in after unit the common facilities and unit were placed_in_service certain construction completion work remained including wrap up work and enhancements and deficiencies work wrap up work included predominantly contract closeout work related to construction contracts with unrelated parties wrap up work was within the original design of the sjrpp the sjrpp agreement defined the physical facilities to include two coal-fired electric generating units along with all of their necessary equipment a coal handling system including coal storage facilities and a switchyarddollar_figure the same building contains the generators for unit sec_1 and both units use the same coal yard the control room houses control panels for both unit sec_1 and the sjrpp agreement also stated currently being studied is the conceptual design for and feasibility of a facility to provide for the waterborne delivery and transfer of fuel john p reid business manager for the sjrpp testified that it was always intended that the sjrpp would include two coal fire units the sjrpp agreement states in pertinent part commitments on behalf of co-owner authority of agents to commit jea shall have the authority to act as agent on behalf of fpl i to the extent actions are authorized according to a final cost report as of date the final cost totaled dollar_figure for unit dollar_figure for unit and dollar_figure for the coal terminaldollar_figure numerous third parties contracted to provide materials services and other aspects of the construction of the sjrpp excavation for the construction of the sjrpp commenced in date and the first concrete was poured in the parties submitted into evidence a summary of third-party mr reid explained his understanding of this provision as the jea is the leading manager of the construction operation and maintenance and long term ownership of the facility and because of their contracting requirements was the lead manager of the facility of the construction and operation of the facility this section under the joa states that the jea from fpl’s perspective the jea will have the authority to act as agent on behalf of fpl in all those issues additionally mr reid testified that the jea and fpl managed the sjrpp project by committee with two representatives from each owner serving as representatives mr reid testified that the cost of unit far exceeded the cost of unit because the common facilities had to be erected in time to support the first unit built construction contracts related to the sjrpp the summary lists the major contracts for the sjrpp unit sec_1 and the base award values of the contracts the effective dates and the subject matter the parties stipulated that except for one contract each contract identified in the summary contained an introductory paragraph of which the following is representative this agreement executed this day of in the a d by and between jacksonville electric authority jacksonville florida hereinafter owner and hereinafter called contractor the parties stipulated that each contract identified in the summary contained a clause defining owner of which the following is representative owner means the jacksonville electric authority and any person firm partnership joint_venture company corporation or other entity obtaining an ownership_interest or ownership participation in the project the authority shall represent all entities comprising owner with regard to all relations between the owner and contractor under this contract the parties stipulated that each contract identified in the summary contained a termination clause of which the following is representative the excepted contract contained the following language this agreement executed the 11th day of september in the a d by and between jacksonville electric authority on its behalf and agent for florida power and light hereinafter owner and johnson control inc hereinafter contractor termination for convenience at any time after the acceptance of this contract owner shall have the absolute right to terminate the entire contract in the event of termination contractor shall be paid for all disbursements and expenses which contractor has incurred or becomes obligated for prior to the date of contractor’s receipt of the notice of termination plus costs incurred in compliance with sec_44 below less the reasonable resale value of equipment which shall have been ordered obtained or fabricated in connection with this contract plus a sum as profit bearing the same ratio to the profit that contractor would have received upon completing this contract as the value of the work completed as of the date of receipt of the notice of termination bears to the contract_price upon receipt of such notice of termination contractor shall stop the performance of the work hereunder except as may be necessary to carry out such termination take any other action toward termination of the work which owner may reasonablely sic direct including all reasonable efforts to provide for a prompt and efficient transition as directed by owner all payments made by owner against the contract_price prior to termination shall be credited to the amount if any due contractor as provided in sec_44 except for amounts due pursuant to sec_44 upon termination as provided in sec_44 owner will have no liability to contractor for any cause whatsoever arising out of or in connection with such termination if the sum of all previous payments and credits made by owner exceeds the sum payable under sec_44 such excess shall be refunded by contractor to owner immediately upon determination of such excess by the parties according to an actual cost report as of date the total amount expended on the sjrpp was dollar_figure according to that report as of date fpl’s obligation was dollar_figure apparently a retention account was created which totaled dollar_figure as of date mr reid testified that as of date it was percent likely that fpl and the jea would continue with the existing contractors and that there was a zero percent likelihood that the jea or fpl would terminate these contracts furthermore mr reid testified that neither the jea nor fpl exercised the termination clause mr reid testified that as of date the sjrpp was between and 65-percent complete according to mr reid’s testimony and the stipulated summary of the sjrpp contracts as of date fpl and the jea were committed to spend dollar_figure mr reid testified that this sum represents cash_out the door as mr reid testified retention is monies withheld from the contractors invoice pending overall completion successful completion of the contract of work and or performance testing acceptance monies withheld from the contractors invoice on a monthly basis however mr reid also testified that the retained amounts were owed to the contractors additionally as of date there was an unpaid liability of dollar_figure according to an actual cost report dated date the total expenditures to date were dollar_figure during date dollar_figure was expended on the sjrpp this amount_paid in date covered contract work performed during november and december of dollar_figure according to the actual cost report as of date fpl’s obligation was dollar_figure a bi no rev budgeted dollar_figure to participate with the jea in the joint construction of the first of two coal-fired steam generating units the bi explained that this amount was predicated upon fpl’s owning percent of the unit’s capital cost this bi stated that work started in and would be completed in date fpl approved this bi in late with only the construction of phase iii yet to be completed bi no rev approved on date decreased the amount budgeted to dollar_figure million according to the revision the estimated completion date of construction was date approved on date bi mr reid testified that the unpaid liability was for purchase orders that were amounts outside or above and beyond contractor expenditures mr reid testified that fpl and the jea were liable to the contractors in date for work performed in november and december of this amount however did not include the amounts retained from contractors no rev decreased the amount budgeted to dollar_figure million bi no rev approved in late again decreased the amount budgeted to the sjrpp project to dollar_figure million finally bi no rev increased the amount budgeted to dollar_figure million in late a bi no rev approved in late authorized dollar_figure to participate in the construction of unit bi no rev decreased the amount budgeted to this project to dollar_figure million bi no rev decreased the amount budgeted to dollar_figure million bi no rev again reduced the amount budgeted to dollar_figure million er no approved in late early authorized the expenditure of dollar_figure for the sjrpp unit to participate with the jea in the joint construction of the first of two coal-fired steam generating units the estimated date of completion of construction startup and initial operation of the plant was date the amount authorized was decreased to dollar_figure in late early in late early the amount authorized was decreased again to dollar_figure the revision stated that the unit was operational at the time of the revision on date er no was closed to meet both regulatory and corporate accounting requirements the amount authorized in that revision was apparently again decreased to dollar_figure in late early er no was reestimated to dollar_figure in early fpl increased the er to dollar_figure this revision was increased to incorporate the jea owners and fpl owners costs from er’s and respectively and also costs accumulated to this er prior to opening er sjrpp unit construction wrap-up er no which authorized the expenditure of dollar_figure million for the sjrpp unit wrap up work was initiated to specifically cover the project costs excluding the jea and fpl owner’s costs beyond date in late early the amount authorized under er no was decreased to dollar_figure this er was again revised in to decrease the amount authorized to dollar_figure a few months later at the end of the er was revised and the amount authorized was decreased to dollar_figure finally in fpl revised the er to decrease the amount authorized to dollar_figure the partie sec_71 mr reid defined wrap up work as the work that was completed after both units went commercial it’s typical of a job this size that you’re going to have punch list type items after the units both went commercial included into that is examples whereas as i stated was contract close out retention releases insurance settlements and enhancements mr reid testified that the wrap up work authorized in er no was within the original design of the sjrpp he explained that the wrap up was predominantly the construction and close out of those large dollar contracts and the associated expense with those stipulated that a series of ers were used by fpl to authorize amounts to be spent on the sjrppdollar_figure with respect to the installation of equipment at the sjrpp petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively h the southern company contracts on date fpl entered into an interchange contract with an affiliated_group_of_corporations providing electric power in several southeastern states including georgia collectively referred to as the southern companies the interchange contract enabled fpl to acquire coal-fired power from the southern companies an interconnection between power companies links the two companies’ systems to enable them to purchase sell and exchange power before fpl did not have any interconnections with the southern companies for simplicity the following list identifies these ers and the respective amounts authorized er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure revised to dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure er no dollar_figure and er no dollar_figure the interchange contract specifically required fpl to construct a 230-kv transmission line from its duval substation near baldwin florida to a point on the florida-georgia state linedollar_figure fpl completed the 230-kv transmission line required by the interchange contract between date and date in addition the contract required fpl to provide communications telemetering and automatic generation control equipment together with such other facilities as may be required for load dispatching purposes and for control of power flow and reactive plan fpl claims itcs for the acquisition and construction of equipment associated with the southern company supply contract in the and taxable years subsequent to establishing the interconnection with the southern companies under the interchange contract fpl was interested in buying more power from the southern companies effective date the southern companies and fpl entered into a unit power sales agreement power agreement under which the southern companies sold power to fpl the power agreement continued until date or such extended period agreed to by the parties under the provisions of the contract also on date the southern companies and fpl entered into amendment no to the interchange contract the southern companies were required to construct a kv transmission line on their side of the florida-georgia state line to deliver the power amendment no required both the southern companies and fpl to establish two additional interconnections 500-kv transmission lines with specific reference to the point of origin and destination both the southern companies and fpl were also required to provide install operate and maintain such associated terminal and other facilities as may be necessary to permit effective use of such interconnection each of the transmission lines required under amendment no was completed by date on date fpl and the southern companies entered into amendment no to the interchange contract this amendment accelerated the effective date listed in amendment no to the interchange contract date to a date before date on date the southern companies and fpl entered into an amended and restated unit power sales agreement amended power agreement under the amended power agreement the southern companies agreed to sell more power to fpl and fpl agreed to acquire more power from the southern companies the amended power agreement recognized that fpl would construct certain internal transmission lines to allow fpl to increase its purchases of unit power capacity during the contract period which began on date the contemplated facilities were i a 500-kv transmission line from its duval substation to its rice substation continuing to its poinsett substation ii a separate 500-kv transmission line from its duval substation to its poinsett substation and iii a 500-kv transmission line from its poinsett substation to its martin plant fpl covenanted to use its best efforts consistent with prudent utility practices to complete such facilities by the time such facilities are needed to purchase the increased unit power capacity on date fpl completed each of the transmission lines required under the amended power agreement by date as of date fpl had developed a transmission expansion program for the years through a bi no budgeted dollar_figure to construct approximately miles of 240-kv line from the corbett substation to the ranch substation extend the orange river-ranch 240-kv line into the corbett substation reconductor the 240-kv line from the cedar substation to the ranch substation install two 240-kv terminals for the corbett lines and upgrade the cedar terminal in the ranch substationdollar_figure fpl revised this budget item in to decrease this project’s budget to dollar_figure million a bi no budgeted dollar_figure million as a conceptual estimate to construct a new 500-240-kv transmission substation the corbett substation consisting of four mva autotransformers one 500-kv line terminal and four 240-kv line terminals according to the budget item the work was to begin in date and was to be completed in date a bi no budgeted dollar_figure million as a conceptual estimate to construct approximately miles of 500-kv transmission line between the corbett substation and the martin plantdollar_figure it also states fpl’s plan to construct a 500-kv terminal at the martin plant switchyarddollar_figure the budget item scheduled work to commence in date and to be completed in date er no which refers to bi no and was processed thomas sanders an engineer employed by fpl testified this is the construction of miles of new kv line there are two miles of kv line between the two constructions they basically integrate the kv corbett substation with the existing kv system that’s in the area there is also a reconductoring of the kv line from cedar to ranch and the two kv terminals for the corbett lines and the upgrade of the cedar and the ranch terminal bi no was originally authorized in for dollar_figure million mr sanders testified that according to this budget item this work was needed to reliably transfer contracted foreign power purchases from the southern companies in authorized the expenditure of dollar_figure to construct miles of kv transmission line from proposed corbett substation to martin plant er no approved in authorized dollar_figure to construct the corbett substation a kv air insulated substation er no approved in authorized the expenditure of dollar_figure to construct approximately miles of double circuit 230-kv transmission linedollar_figure er no approved in authorized the expenditure of dollar_figure to construct approximately miles of double circuit 230-kv transmission line looping the orange river-ranch 230-kv line into the corbett substation er no approved in authorized the expenditure of dollar_figure to inter alia convert the ranch no 230kv line to corbett 230kv line er no approved in authorized the expenditure of dollar_figure for the orange river subrelaying equipment for the corbett 230-kv line er no approved in early authorized the expenditure of dollar_figure to upgrade a portion of the kv yard at ranch substation to accommodate the corbett no and no kv lines mr sanders testified that this expenditure requisition was approved in and construction began after such approval he also testified that fpl started receiving power under the southern company contracts before the construction of the property mr sanders testified that the southern company contracts did not specifically identify the property listed in er no a bi no entitled transmission plant-- systemwide--miscellaneous--1987 approved in budgeted dollar_figure million for transmission lines substations relay projects and miscellaneous projects er no approved in late early authorized the expenditure of dollar_figure to replace five kv transmission breakers at the st lucie plant on the basis of a study by the system planning department the er states that the then-existing breakers would become overstressed because of the 500-kv transmission expansion a bi no entitled transmission plant--systemwide--miscellaneous--1989 approved in budgeted dollar_figure to inter alia upgrade and replace various transmission lines er no approved in late early authorized the expenditure of dollar_figure to install one 500-kv bus tie breaker at the poinsett substation er no approved in authorized the expenditure of dollar_figure to install a 500-kv breaker terminaldollar_figure a bi no approved on date entitled transmission plant systemwide miscellaneous--1988 budgeted dollar_figure to inter alia install high voltage switched capacitor banks at three locations er no approved in late early authorized the expenditure of dollar_figure to add two 230-kv mvar mr sanders testified that this expenditure was an integral part of the kv transmission system that we built capacitor banks to the poinsett substation a section of the er labeled purpose and necessity states in part an increased load demand coincident with the nuclear units at turkey point out of service and insufficient reactive support will reduce the transfer capability of the fpl ties with southern to scheduled firm interchanges in the to time frame installation of these capacitor banks and associated equipment will provide an increase in transfer capability of the ties with southern er no approved in early authorized the expenditure of dollar_figure to add a second 230-kv capacitor bank to the levee substationdollar_figure er no approved in authorized the expenditure of dollar_figure to add two mvar 230-kv capacitor banks to the duval substation a bi no approved in budgeted dollar_figure million to install high initial response excitersdollar_figure er no approved in authorized the expenditure of dollar_figure to install a high initial response excitation system at turkey point unit er no approved in authorized the expenditure of dollar_figure to install a high initial response the purpose and necessity stated in this er is very similar to that stated in er no mr sanders testified that the installation or construction of the high initial response exciters was required by the interchange contract to effectively utilize the interface excitation system at martin unit no er no approved in authorized the expenditure of dollar_figure to install a high initial response excitation system at port everglades unit no er no approved in authorized the expenditure of dollar_figure to install a high initial response excitation system at turkey point unit er no approved in authorized the expenditure of dollar_figure to install a high initial response excitation system at turkey point unit with respect to the equipment relating to the southern company supply contract and the interchange contract petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively i integrated transmission line systems fpl claims itcs for components added to the midway-jensen- crane transmission line system in the and taxable years fpl also claims itcs for components added to the andytown-lauderdale transmission line system in the and taxable years in fpl filed an application_for corridor certification under the florida transmission line siting act proposing the midway-jensen-crane 230-kv transmission line the transmission line supported the entire load in this particular area of floridadollar_figure fpl had a reliability problem because a single transmission line fed several substations in the area as a result if the transmission line lost service at one end all of the substations would experience an outage fpl planned to break that line into two segments including the new midway-jensen- crane line to reliably serve the load in that area the plan also called for additional distribution substations to the west a bi no approved in late budgeted dollar_figure million to acquire miles of 15-foot-wide right-of-way from jensen substation to midway substation acquire a acre substation site for a distribution switching station from turnpike substation and acquire miles of 15-foot-wide right-of-way from the turnpike substation to the crane substation according to the bi the work was to be started in date and was to be completed in date fpl revised bi no in late to increase the amount authorized by dollar_figure to acquire an additional acres at the jensen substation for its expansion in early er no which references bi no authorized the expenditure of dollar_figure to purchase approximately acres of land as a site for the purposed turnpike substation mr sanders testified that the midway-turnpike-jensen transmission line system operated as an integrated unit and that fpl viewed the system as one integrated piece of equipment a bi no approved in budgeted dollar_figure million to construct a 230-23-kv one-transformer two-feeder distribution substationdollar_figure the bi states the city of port st lucie has experienced an estimated increase in population from to economic studies have indicated that the addition of turnpike substation with its two feeders connected to the proposed midway-sandpiper kv line is the most cost effective method of addressing this load growth er no which references bi no and was approved in early authorized the expenditure of dollar_figure to construct the turnpike substation a bi no approved in budgeted dollar_figure million as a conceptual estimate to construct approximately miles of single pole concrete 230-kv line from the turnpike substation to the proposed crane substation the stated reason for budgeting this amount was the area adjacent to palm city and martin downs is presently being subjected to expansive residential commercial and industrial development it is proposed to construct crane substation and the associated crane-turnpike kv line to address the expected load growth and service reliability to the area this line extension will be utilized in the development of the turnpike-crane-bridge-plumosus future circuit mr sanders testified that bi no was to build the turnpike substation er no which referenced bi no and was processed in late early authorized the expenditure of dollar_figure to construct approximately miles of 230-kv single circuit transmission line from the existing turnpike substation to the proposed crane substation the er explained that the er will provide service for the expected load growth and improve service reliability to the area a bi no approved in budgeted dollar_figure to construct the crane substation which consists of a 230-23-kv line one transformer and a two feeder distribution substation fpl approved this bi because the area adjacent to palm city and martin downs is presently being subjected to expansive residential commercial and industrial development er no approved in authorized the expenditure of dollar_figure to install a third regulated feeder position to the turnpike substation the er anticipated that construction would begin on date er no approved in late early authorized the expenditure of dollar_figure to add a third kv line terminal to the turnpike substation the er stated that the present 138kv network will become inadequate to serve load in a bi no approved in budgeted dollar_figure for a conceptual estimate to construct approximately miles of single pole concrete 230-kv line from the andytown substation to the trace substation the bi stated that extensive development is presently occurring in the southwest broward county area apparently fpl anticipated that one development project in this area would have an ultimate peak demand of mva new substations were anticipated to be built and fpl proposed to construct a fourth andytown-lauderdale plant 230-kv line to serve the new substationsdollar_figure er no which referenced bi no and was approved in late authorized the expenditure of dollar_figure to construct approximately miles of single pole concrete 230-kv transmission line from the andytown substation to the trace substation er no which referenced bi no and was processed in late early authorized the expenditure of dollar_figure to install equipment at the andytown substation er no which references bi no authorized the expenditure of dollar_figure to install equipment at the andytown substation a bi no approved in late budgeted dollar_figure million to construct approximately miles of single circuit single pole concrete 230-kv line to serve the trace substation the bi states that the project was initially authorized in and that the project was completed in date the reason for the bi was to construct trace substation by the summer of mr sanders testified that this line was constructed to serve the load growth in western broward county to serve new customers in bona venture estates and arvida’s weston development dollar_figure a bi no approved in late budgeted dollar_figure to construct approximately miles of single circuit single pole concrete 230-kv transmission line the bi stated that it was initially authorized for dollar_figure in and that at that time the line was under construction the bi stated that this expenditure was needed because of growth in the area from new development and increased demand for electricitydollar_figure er no which references bi no authorized the expenditure of dollar_figure to construct approximately miles of single pole concrete 230-kv transmission line from the hiatus substation to the melaleuca substation with respect to the installation of the midway-jensen-crane transmission line system petitioner incurred capitalized costs tax basis of dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively with respect to the installation of the andytown-lauderdale transmission line petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed mr sanders testified that this bi was for the melaleuca- trace section of the andytown-lauderdale line mr sanders testified that this is another section of the andytown-lauderdale number four line the hiatus springtree section in service in the and taxable years respectively j distribution and transmission substations a distribution substation transforms transmission voltage of electricity from high voltage lower current to low voltage higher current ie to distribution voltage the distribution voltage is distributed through feeder wire either overhead or underground then through either aerial or pad-mounted transformers and then to utility customers residential or commercial a transmission substation either consolidates transmission lines or transforms voltage from one voltage to another fpl used similar procedures for designing and constructing distribution substations to those it used for transmission substations typically fpl builds a distribution substation on approximately acres of property with approximately acre in the middle of the property developed for the substation fpl claims itcs for the distribution and transmission substation components in the and taxable years the most important components of a distribution substation are the power transformers transformers because this equipment transforms the voltage from transmission voltage to distribution voltage also the transformers are significantly more expensive than the other items in the substation a distribution substation contains other necessary and related electrical and structural_components including pull-off structures switches bus work feeders voltage regulators equipment contained within a relay vault a concrete block enclosure for electrical equipment wire cable control panels fencing concrete and steel regulations require that a chain link fence enclose distribution and transmission substations fpl viewed each distribution and transmission substation as a single facilitydollar_figure fpl planned a distribution substation typically years in advance the planning process included an analysis of the number of transformers required substations are built according to more than structural and electrical plans the plans graphically illustrate the location of the transformers and feeder positions to build a substation fpl was required to obtain permits from local state and sometimes federal agencies to allocate funds to the project fpl prepared a budget item the year before a substation was constructed after the budget item received approval an engineer prepared an expenditure requisition to authorize the payment for the project against the budget item once the budget item and the expenditure requisition received approval fpl prepared detailed drawings for ken veronee an employee of fpl testified that each distribution and transmission substation was a self-contained unit the substation finally construction would begin typically in three phases site prep work clearing trees and vegetation on the property substation construction and installation and testing of equipment fpl individually named each distribution and transmission substation normally on the basis of geography a plot plan was essentially fpl’s overall layout of the substation on the piece of property the plot plan graphically illustrated the general orientation of the high voltage bus work location and number of transformers location of the relay vault and all low voltage distribution substation equipment fpl created the plot plan when it prepared the substation’s first budget item because the budget was based upon the plot plan fpl claims an itc for equipment installed at numerous substations including transformers and feeders in the interest of brevity and ease of explanation a table has been prepared to illustrate fpl’s claims that is attached as appendix a with respect to the distribution and transmission substations petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in and taxable years respectively k regional planning fpl had a distribution planning group that planned and provided for an orderly cost effective expansion of fpl’s electrical distribution system over the long term the distribution planning group provided extensive analysis annually this group collected data related to electrical power needs from residential customers small businesses commercial industrial customers large customers and governmental customers the distribution planning process involved i evaluation of load demands on the distribution system ii analysis of alternatives for providing electrical service to customers currently and over the long term iii evaluating the cost and reliability of alternatives against any risk associated with the alternative and iv selection of the best alternative load is the demand for electricity from customers the distribution planning group made projections of load growth over the short medium and long termsdollar_figure to project load growth the distribution planning group conducted an extensive analysis of inter alia historical load growth and anticipated land uses in relevant areas the distribution planning group’s expertise in analyzing load growth allowed fpl to determine the michael h hernandez fpl’s operations support supervisor testified distribution planning will go ahead and first measure how much of our actual loading we have on our existing equipment we will review that loading we will go ahead and forecast loads into the future and determine if there are any future weaknesses either current or future and plan for alternatives of how to go ahead and deal with those projected weaknesses size and number of distribution substations that fpl needs for its distribution system a development of regional impact dri project is a large development project that has an impact beyond a particular municipality and becomes subject_to the requirements of the florida administrative code examples of dri projects include large housing developments and commercial construction projects regional malls and stadiums regional planning councils throughout the state of florida review dri projects fpl claims itcs for the acquisition and construction_of_property related to the dri projects in the and taxable years before a developer of a dri project is permitted to commence construction the developer must submit an application_for development approval to the appropriate regional planning council the application_for development approval requires inter alia a statement or letter from the offsite source of electricity indicating its ability to provide electric service at all times during and after the developmentdollar_figure to fulfill a mr hernandez explained how fpl responded when a developer requested power we review it to see what work is going to be required in order to serve the project we establish a file on the project we go ahead and determine an area of study including the project we look at the existing facilities we have within the area we look at the demand on those existing facilities we look at what other additional projects are coming on in service in continued requirement of the application_for development approval a developer submits a letter of inquiry to the offsite source of electricity in this case fpl as to whether it can meet the developer’s electricity needs for his proposed developmentdollar_figure the letter from fpl to the developers generally stated that fpl was ready and able to provide the needed electrical services to serve the development project for example the record contains an application_for development approval for the palm beach international airport this application was made according to section of the florida statutes to the bureau of land and water management division of state planning department of administration state of florida the palm beach county department of airports made the application to undertake a dri project included with the continued that area also what additional vacant land is in that same area and then look at alternative ways of serving it whether it can be served from existing facilities whether it requires new facilities and what new facilities it requires mr hernandez testified as follows q a and what does the special process require of the developer as i said the developer has to make an application and prior to making that application they must first apply to florida power and light a request for service they must enumerate how much energy they are going to use and they have to show how much load or demand they are going to have application is a letter from the developer to fpl concerning its load needs for the dri projectdollar_figure on date fpl wrote a letter to the palm beach county department of planning zoning building stating that it anticipated no problem in providing electric service for the dri project the palm beach international airport the record contains a portion of the treasure coast regional planning council’s dri update which lists inter alia the palm beach international airport projectdollar_figure the document is in table format with columns and rows detailing the specifics of each project one of the columns is titled effective date which was date for the palm beach international airport projectdollar_figure the palm beach international airport project is representative of the many dri projects in the record for which fpl claims itcs petitioner introduced work orders for the mr hernandez was asked and answered as follows q a at the time fpl issues the response letter is it possible to know exactly how much cable and trench will be required no it wouldn’t because the developer hasn’t finalized his plans and therefore we don’t know the exact routes of these cables mr hernandez testified this document establishes the status of the project and shows that the project has been given permission to go ahead mr hernandez testified that the effective date is the date that the project has permission to move ahead various dri projects for which it claims itcs because of the large number of dri projects and in the interest of brevity we will detail in appendix b the information from the work orders that petitioner cites on brief to support its claimed itcs with respect to equipment related to the dri projects petitioner incurred capitalized costs tax basis of dollar_figure dollar_figure and dollar_figure for equipment placed_in_service in the and taxable years respectively a the statutory landscape opinion before sec_38 a of the internal_revenue_code of provided businesses with an investment_tax_credit itc and sec_46 determined the amount of the itc available to taxpayers sec_49 eliminated the itc for all property placed_in_service after december dollar_figure however sec_49 unless otherwise indicated all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure sec_49 which was added to the internal_revenue_code by the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2166 provides sec_49 termination of regular percentage a general_rule --for purposes of determining the amount of the investment_tax_credit determined under sec_46 the regular percentage shall not apply to any property placed_in_service after date contained transitional rules that excepted transition property from the repeal of the itcdollar_figure sec_49 sec_49 defined transition property as sec_49 transition property --for purposes of this section-- transition property --the term transition property means any property placed_in_service after date and to which the amendments made by section of the tax_reform_act_of_1986 do not apply except that in making such determination-- a section a a of such act shall be applied by substituting for b sections b and a of such act shall be applied by substituting date for date c in the case of transition property with a class_life of less than years-- the transitional rules were intended to provide relief to taxpayers who may have committed to post-1985 investments in qualifying property in reliance on the availability of the credit see newhouse broad corp v commissioner tcmemo_2000_270 the house ways_and_means_committee made the following observation with respect to the repeal of the itc the committee is aware that commitments have already been made on the basis of present law capital cost_recovery rules the committee bill provides for equitable transition_rules in such cases which are estimated to cover more than percent of the new personal_property to be placed_in_service in the first year the bill is effective h conf rept pincite 1986_3_cb_1 tra sec 100_stat_2121 amended sec_168 which relates to the accelerated_cost_recovery_system i section b of such act shall apply and ii in the case of property with a class life-- i of less than years the applicable_date shall be date and ii at least years but less than years the applicable_date shall be date the pertinent portions of tra section 100_stat_2143 provide sec effective dates general transitional rules a general effective dates -- section -- a in general --except as provided in this section section and section d the amendments made by section shall apply to property placed_in_service after december in taxable years ending after such date b general transitional rule -- in general --the amendments made by section shall not apply to-- a any property which is constructed reconstructed or acquired by the taxpayer pursuant to sec_49 date changes have been made in tra secs and the stricken portions are the original dates unmodified by sec_49 the inserted dates are those which were modified by sec_49 and b and applicable to this case pursuant to a written contract which was binding on date date b property which is constructed or reconstructed by the taxpayer if-- i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date date and ii the construction or reconstruction of such property began by such date or c an equipped building or plant facility if construction has commenced as of date date pursuant to a written specific plan and more than one- half of the cost of such equipped building or facility has been incurred or committed by such date requirement that certain property be placed_in_service before certain date -- a in general --paragraph and section a other than paragraph or thereof shall not apply to any property unless such property has a class_life of at least years and is placed_in_service before the applicable_date determined under the following table in the case of property with a class_life of the applicable_date is at least but less than years date years or more date b residential rental and nonresidential_real_property --in the case of residential_rental_property and nonresidential_real_property the applicable_date is date c class lives --for purposes of subparagraph a -- i the class_life of property to which sec_168 of the internal_revenue_code_of_1986 as added by section shall be the class_life in effect on date except that computer-based telephone central office switching equipment described in sec_168 of such code shall be treated as having a class_life of years ii property described in section a shall be treated as having a class_life of years and iii property with no class_life shall be treated as having a class_life of years d substitution of applicable dates -- if any provision of this act substitutes a date for an applicable_date this paragraph shall be applied by using such date the pertinent portion of tra section 100_stat_2146 provides sec additional transitional rules a other transitional rules -- supply or service contracts --the amendments made by section shall not apply to any property which is readily identifiable with and necessary to carry out a written supply or service_contract or agreement to lease which was binding on date date we note that provisions granting special tax exemptions are to be strictly construed 311_us_46 this rule_of interpretation applies equally to transitional rules 235_f3d_11 1st cir see 987_f2d_1174 5th cir 916_fsupp_902 w d wis affd 100_f3d_482 7th cir as the court_of_appeals for the first circuit explained the transition_rules were enacted to provide relief to a very very few specified favored taxpayers and although we must extend them to all qualifying taxpayers we need not broaden our interpretation so that entities that did not detrimentally rely on the old rule benefit from the transition exemption citations omitted united_states v commonwealth energy sys supra pincite the taxpayer bears the burden of proving that it qualifies for the transitional rules rule a 114_tc_72 b tra section a --supply or service contracts petitioner argues that it is entitled to itcs for property fpl placed_in_service during the years at issue because fpl purchased and or installed the property pursuant to binding written supply contracts within the meaning of tra section a according to petitioner the following contracts constitute binding written supply contracts the tariff the southern company contracts and the documents exchanged with respect to the dris respondent argues that petitioner did not enter into any written supply contracts that were binding on date pursuant to tra section a property qualifies for relief from the itc repeal only when it is readily identifiable with and necessary to carry out a written supply or service_contract which was binding on date see also sec_49 many courts have grappled with interpreting this language and have looked to legislative_history for guidance see united_states v commonwealth energy sys supra 224_f3d_220 3d cir affg aftr 2d ustc par big_number e d pa maine yankee atomic power co v commissioner tcmemo_2002_ as the court_of_appeals for the first circuit explained still it is possible to think that there are ambiguities inherent in the clause ‘readily identifiable with and necessary to carry out ’ and that the level of specificity required as to both ‘readily identifiable’ and ‘necessary’ is not self- defining united_states v commonwealth energy sys supra pincite the conference_report explains this transitional rule is applicable only where the specifications and amount of the property are readily ascertainable from the terms of the contract or from related documents a supply or service_contract or agreement to lease must satisfy the requirements of a binding contract h conf rept vol ii at ii-60 1986_3_cb_1 we glean from this that the specifications and amount of property must be readily or easily ascertainable from the terms of the source documents which consist of the contract and related documents united_states v commonwealth energy sys supra pincite bell atl corp v united_states supra pincite because the specifications and amount of the property must be readily ascertainable this rule requires a specific although not exact inquiry united_states v commonwealth energy sys supra property purchased and or installed pursuant to the tariff petitioner argues that fpl and its customers through the fpsc entered into a binding written supply or service_contract in the form of a tariff in petitioner further contends that the tariff is a contract under florida law therefore it is a binding contract for federal tax purposes accordingly petitioner asserts that it acquired installed and constructed and or reconstructed property that was readily identifiable within the tariff and or related documents and that this property was necessary to carry out fpl’s supply obligations to its customers under the tariff petitioner seeks itcs for the tariff related equipment that was placed_in_service during and a the tariff is not a contract for purposes of tra section a in support of its argument petitioner cites cases that generally state that a tariff is a contract for example in life sciences inc v emery air freight corp so 2d fla ct app a shipper brought suit against an air carrier to recover damages to its cargo apparently a tariff filed by the freight forwarder contained a 1-year property damage petitioner argues that the following equipment is readily identifiable with the tariff and incorporated documents the nuclear fuel assemblies the nuclear plant property msiv air accumulation system surveillance system for heat exchangers reactor vessel probes raceway protection spent fuel rack equipment and area radiation monitoring system equipment environmental property pcb transformers and wastewater neutralization treatment system simulator and training buildings and the lms the tax bases of the property for which petitioner seeks itcs are as follows property nuclear fuel assemblies dollar_figure dollar_figure dollar_figure msiv air accumulation -- big_number big_number system surveillance system for -- big_number big_number heat exchangers reactor vessel probes big_number big_number big_number raceway protection -- big_number big_number spent fuel rack equipment big_number big_number big_number area radiation monitoring -- -- big_number system equipment pcb transformers big_number big_number big_number wastewater neutralization big_number -- big_number treatment system simulator and training big_number big_number big_number buildings lms big_number big_number big_number claims limitation based upon a florida statute the freight forwarder argued that the limitation period stated in the tariff was invalid as such power could only be granted by federal_law in holding against the freight forwarder the court stated that the tariff filed by a freight forwarder constituted part of the contract of carriage between it and its customer id pincite see also bd of water light and sinking_fund commrs v ferc 294_f3d_1317 n 11th cir 140_f3d_1392 n 11th cir a tariff is the ‘contract which governs a pipeline’s service to its customers ’ 931_f2d_88 n d c cir bell s telecomm inc v jacobs so 2d fla bella boutique corp v venezolana internacional de aviacion s a so 2d fla ct app a validly filed tariff constitutes the contract of carriage between the parties and conclusively and exclusively governs the rights and liabilities between the parties in bell atl corp v united_states aftr 2d ustc par big_number e d pa the district_court discussed this issue at length that court examined whether tra section a entitled the taxpayer to an itc based upon inter alia a tariff as that court stated a contract is ‘a promise or set of promises for the breach of which the law gives a remedy or the performance of which the law in some way recognizes as a duty ’ id pincite ustc par at big_number quoting restatement contract sec_2d sec_1 black’s law dictionary 6th ed the district_court then explained a tariff is a public document setting forth services of a common carrier being offered rates and charges with respect to services and governing rules regulations and practices relating to those services black’s law dict 6th ed pincite tariffs set forth a description of the services that a particular regulated_public_utility provides including the prices that customers may be charged for these services tariffs are reviewed and may be challenged by the regulating authority and consumers once effective tariffs bind the customer and the utility to the tariffs sic terms id pincite ustc par big_number at big_number the court looked at the broad terms of the tariffs and concluded that the tariffs were not tra section a service or supply contracts the court reasoned as follows first the court does not find that the tariffs are contracts under the normal definition of that term however even accepting arguendo that the tariffs are contracts the court finds that these tariffs are not the type of contracts congress contemplated under the itc the tariffs are descriptions of services offered and prices to be charged they are terminable at will by the customers and the taxpayer can modify them by filing a new tariff the regulating authorities can revoke the certifications and levy fines the tariffs are merely the rules with which the taxpayer must conform if it chooses to conduct business in the particular jurisdiction the taxpayer may decide that it does not agree with the terms and may decide not to apply to provide its service in a particular jurisdiction it would not be bound to do so none of the tariffs require the purchase of property none of the tariffs or related documents alone or together identify the property to the contracts or necessitate the purchase of the property the court finds that the property for which the taxpayer claims the itc was not readily identifiable with and necessary to carry out these contracts id pincite ustc par big_number at big_number we find the district court’s reasoning in bell atl corp persuasive indeed the tariff that petitioner argues is a tra section a contract is strikingly similar in its broad description of rights and duties to the tariff described by the district_court in bell atl corp the tariff at issue sets forth the rates to be charged and the general service commitments to which fpl had to adhere if it wanted to provide electrical service to customers under the jurisdiction of the fpsc customers could discontinue service at will and without penalty the price for electrical service was not permanently fixed from time to time fpl could and did petition to change the price term in the tariff the term establishing the fee that customers must pay for electrical service was not fixed thus we agree that the tariffs are not contracts under the normal definition of that term id rather the tariff is more akin to a set of operating rules imposed on petitioner by the state that in 224_f3d_220 3d cir the court_of_appeals for the third circuit affirmed the district court’s holding which denied the taxpayer’s claimed itc in affirming the district_court the court_of_appeals did not find it necessary to decide whether bell atlantic's tariffs franchises and contracts with other telephone_companies are ‘written service contracts’ within the meaning of the act id pincite petitioner must follow if it wishes to provide services to customers the tariff does not obligate customers to continue the purchase of electrical services and the price for future services can be adjusted by the state petitioner also argues that respondent has taken the position in published guidance that a tariff is a contract petitioner cites revrul_68_109 1968_1_cb_10 which addressed whether switchboards installed in furnishing communications_services to tax-exempt organizations or government units qualify as ‘ sec_38 property ’ id in the revenue_ruling the investment_tax_credit would not have been available had the property been owned by or leased to the tax-exempt organizations or government units the taxpayer installed equipment pursuant to contracts between it and its customers that were tax-exempt organizations or government units under the terms of the contracts the taxpayer retained all ownership and control of the equipment and the customers paid the installation charges and provided an operator for the equipment on the basis of these factors the ruling concludes hence the agreement entered into between the taxpayer and the customer is not a sale or lease but a service_contract id after holding that the agreement was a service_contract the revenue_ruling stated furthermore the services furnished by the taxpayer a regulated utility and the manner in which they must be furnished are described in tariffs on file with the federal communications commission these tariffs constitute a public offering by the utility which when accepted by the subscribers creates a contract embodying the terms and conditions of that tariff id see also revrul_72_49 1972_1_cb_125 in revrul_68_109 supra there was a service_contract independent of the tariff the conclusion of the revenue_ruling that there was a service_contract is based upon the agreement entered into between the utility and its customers after determining that such service_contract existed the revenue_ruling found that furthermore the provisions of the tariff also bound the parties the instant case is distinguishable because there was no binding contract independent of the tariff the service agreement between the utility and its customers was the determining factor in the ruling it was in this context that the ruling stated that the tariff was a contract the revenue_ruling does not address tra section a nor does it state that the tariff is a binding supply or service_contract here we must determine whether the tariff constitutes a binding supply or service_contract for purposes of tra section a we do not think this revenue_ruling supports a finding that the tariff is a binding supply or service_contract for purposes of tra section a b the tariff does not readily identify the property in issue even assuming for the sake of argument that the tariff is the type of contract which congress contemplated when it drafted tra section a we do not believe the property for which petitioner seeks an itc was readily identifiable in that tariff the link between the tariff and the property for which petitioner seeks itcs is too attenuated to be considered readily identifiable under tra section a see united_states v commonwealth energy sys f 3d pincite bell atl corp v united_states f 3d pincite indeed congress added the word ‘readily’ to imply a more immediate link between the terms of the contract and the property at issue united_states v commonwealth energy sys f 3d pincite see bell atl corp v united_states f 3d pincite s multi-media commcns inc v commissioner 113_tc_412 934_fsupp_292 s d ill congress did not want to extend itc to all property that was identifiable and necessary to carry out a service_contract bell atl corp v united_states f 3d pincite as in bell atl corp the tariff at issue does not specify any of the property for which petitioner seeks an itc under petitioner’s construction of tra section a any property used in the generation of electricity or in supplying customers with electrical service would be considered readily identifiable the tariff is not concerned with the hows or the whats of generating electricity it merely sets forth the expected services fpl will provide to its customers we do not think this is what congress intended when it drafted the transitional relief to the repeal of the itc c documents incorporated by reference into the supply or service_contract petitioner also argues that the documents incorporated into the tariff readily identify the specifications and amount of property for which it claimed itcs petitioner contends that it is irrelevant that the tariff does not reference the other documents because ‘referencing’ is not the test for a ‘related document’ the supply or service_contract rule requires that property is readily identifiable from the terms of the contract or related documents tra sec a h conf rept vol ii supra at ii-60 c b vol pincite when a contract specifically incorporates another document by reference the referenced document constitutes a related document see maine yankee atomic power co v commissioner tcmemo_2002_176 language within a contract that generally refers to industry standards and the applicable law without specifically referring to a document fails to incorporate by reference those documents created according to the industry standards and applicable laws see id for the documents to qualify as related documents the supply contract must adequately incorporate the documents by reference in maine yankee atomic power co the taxpayer claimed an itc under tra section a with respect to nuclear fuel assemblies the parties stipulated that the power contracts and amendments as of date qualified as binding written supply or service contracts under tra section a id however the parties disputed whether the nuclear fuel assemblies were readily identifiable with the power contracts id while the taxpayer conceded that the power contract failed to list the specifications of the fuel assemblies it argued that the operating license and amendments and appendices of the power contract constituted related documents id the taxpayer argued that the following language incorporated the related documents by reference maine yankee will operate and maintain the unit in accordance with good utility practice under the circumstances and all applicable law including the applicable provisions of the atomic energy act of as amended and of any licenses issued thereunder to maine yankee emphasis added in original id this court found that the operating licenses and their amendments were not related documents because the power contract contained only a general reference and failed to specifically refer to these documents id this general standard of operation and maintenance without more does not incorporate the operating license or amendments or appendices thereto into the power contracts id in this case petitioner argues the tariff incorporated by reference applicable orders rules and regulations of various governmental bodies including for example the nuclear regulatory commission nrc the environmental protection agency epa the florida department of environmental protection fdep the fpsc and others fpl was required under the tariff to comply with these orders rules and regulations according to mr wilson’s testimony and the citations contained in petitioner’s proposed findings_of_fact the relevant language in the tariff states rules and regulations service under this schedule is subject_to orders of governmental bodies having jurisdiction and to the currently effective ‘general rules and regulations for electric service’ on file with the florida public service commission in case of conflict between any provision of this schedule and said ‘general rules and regulations for electric service’ the provision of this schedule shall apply mr wilson testified the commission had rules and regulations itself that concerned the quality of service how companies were to treat deposits for service for customers the complaint procedure things like that and this was intended to incorporate to refer to that so that anyone looking at this tariff sheet would see that there were other conditions that apply neither tra section a nor the conference_report articulates a standard for identifying related documents maine yankee atomic power co indicated that a supply or service_contract must incorporate an item by reference for it to constitute a related document in light of helvering v nw steel rolling mills u s pincite we agree with the interpretation of the supply or service_contract rule in maine yankee atomic power co because it strictly construed the itc transitional rule a provision which grants a special tax exemption petitioner’s position would expand the supply or service_contract rule beyond its proper scope because property could be identified from documents that have not been referred to in the supply or service_contract therefore we find that the language in the tariff must incorporate by reference the alleged related documents the general language of the power contract in maine yankee atomic power co is analogous to the language petitioner relies upon in the tariff the taxpayer in maine yankee atomic power co asserted that the power contract incorporated related documents by providing that its power plant will operate in accordance with good utility practice under the circumstances and all applicable law including the applicable provisions of the atomic energy act of as amended and of any licenses issued thereunder to maine yankee maine yankee atomic power co v commissioner tcmemo_2002_176 both the maine yankee atomic power co power contract and petitioner’s tariff contain general references to the authorities that govern service quality and standards each fails to refer to any specific document the general statements referring to service standards and regulatory orders lack the details necessary to identify which documents constitute related documents see maine yankee atomic power co v commissioner supra this general standard of operation and maintenance without more does not incorporate the operating license or amendments or appendices thereto into the power contracts because petitioner’s tariff contains only a general statement identifying orders of governmental bodies having jurisdiction and to the currently effective ‘general rules and regulations for electric service’ on file with the florida public service commission we hold that the tariff fails to incorporate by reference the alleged related documents d property readily identifiable from the related documents assuming arguendo that the tariff qualifies as a contract and the documents cited by petitioner qualify as related documents the property in issue must be readily identifiable from the terms of these related documents tra sec a the conference_report states that tra section a applies only when the specifications and amount of the property are readily ascertainable from the terms of the contract and related documents h conf rept vol ii supra at ii-60 c b vol pincite i statutes and regulatory materials petitioner argues that statutes and regulatory guidelines are related documents that readily identify the property it installed pursuant to the tariff specifically petitioner contends that the following statutes and regulatory materials are related documents the u s nuclear regulatory commission office of nuclear reactor regulation clarification of tmi action plan requirements nureg-0737 nureg a letter from the u s nuclear regulatory commission to all licensees of operating reactors applicants for operating licenses and holders of construction permits supplement to nureg-0737 date generic letter the u s nuclear regulatory commission office of nuclear regulatory research regulatory guide rev regulatory guide rev c f_r sec_50 app r appendix r the nuclear waste policy act of publaw_97_425 96_stat_2201 nuclear waste policy act of the toxic substance control act publaw_94_469 sec e u s c sec tsca sec e and the environmental protection agency polychlorinate biphenyls pcbs manufacturing processing distribution in commerce and use prohibitions use in electrical equipment fed reg big_number date codified pincite c f_r pt we find that these statutes and regulatory materials fail to provide the specifications and amount of property for which petitioner seeks itcs tra section a requires that the terms of the supply contract and related documents readily identify the specifications and amount of the property these regulatory materials provide guidelines that are generally applicable however they do not specifically refer to petitioner’s property petitioner’s reliance on regulatory guidance to readily identify its property is similar to that of the taxpayer in bell atl corp v united_states f 3d pincite which relied on service quality standards in its utility franchises tariffs and contracts with other telephone_companies to identify property for purposes of tra section a in bell atl corp the court found that the terms of the utility franchise tariffs and contracts with other telephone_companies did not readily identify the taxpayer’s property because these alleged ‘contracts’ speak only of service quality standards never mentioning property of any sort id pincite the franchises tariffs and contracts in bell atl corp failed to specifically refer to the taxpayer’s property the statutes and regulatory guidance petitioner relies on also fail to specifically identify any of fpl’s property these regulatory materials establish quality and service standards and lack references or descriptions that specifically relate to petitioner’s property we find that the documents lack the specifications and amounts necessary to readily identify petitioner’s property for purposes of tra section a ii correspondence in addition to the statutes and regulatory guidance petitioner asserts that numerous items of correspondence are related documents that readily identify the property in issue particularly petitioner relies on letter no l-85-385 dated date from fpl to the office of nuclear reactor regulation a letter dated date from fpl to the office of nuclear reactor regulation and letter no l-86-296 dated date from the nuclear regulatory commission nrc to mr c o woody group vice president of fpl’s nuclear energy department fpl submitted to the nrc letter no l-85-385 which contained attachments relating to the requirements of appendix r attachment states that fpl must install the following equipment at turkey point unit big_number feet of conduit installation big_number seismic hangers and supports big_number big_number big_number feet cable tray feet of cable reroute cable terminations and determinations feet of raceway conduit protection supports to protect pull and terminal boxes to protect pieces of equipment to install valves valve actuators switches local control stations instruments etc attachment contains a raceway-by-raceway list of the additional work needed at turkey point unit sec_3 and unlike attachment attachment does not contain the same specific itemized and quantified descriptions of the raceway property we find that letter no l-85-385 readily identifies fpl’s raceway protection property at turkey point unit because attachment lists the components of the raceway protection system that fpl needed to install however we find that this letter fails to readily identify the specifications and amount of the turkey point unit raceway protection property we address this issue to complete our analysis of the supply or service_contract transitional rule however the property does not qualify for an itc because we have held that the tariff is not a supply or service_contract for purposes of tra sec a and we have held that the tariff does not incorporate the related documents two of the items of correspondence that petitioner cites as related documents are dated after date fpl’s letter to the nrc is dated date and the nrc’s letter to fpl’s nuclear energy department is dated date to qualify as transition property under the supply or service_contract rule the specifications and amount of property must be readily identifiable by date sec_49 tra sec a even had these documents readily identified the specifications and the amount of reactor vessel probes we find that the property was not readily identifiable as of date iii permits and regulatory orders petitioner also contends that several permits and regulatory orders readily identify its property the final hazardous waste temporary operating permit top for the martin plant effective date the top for the port everglades plant effective date confirmatory order ea-84- dated date and an nrc order confirming licensee commitments on emergency response capability dated date order confirming licensee commitments we disagree with petitioner as an illustration we look at the top for the port everglades plant petitioner argues that specific condition sec_12 and identified the equipment that fpl planned to install for its wastewater neutralization treatment system specific condition provides the permittee shall inspect and or certify the surface impoundment dikes liners and other associated structural and monitoring equipment as required by sec_264 and in accordance with the approved schedule submitted to satisfy specific condition 16c specific condition provides a b within days issuance of this permit the permittee shall submit to the department for approval a schedule for closure of the existing surface impoundment s with a binding committment sic to construct and have operational an elementary neutralization unit or total enclosed treatment facility this binding committment sic shall include the authorization to commit funds by fp l for the engineering design and construction of said units the elementary neutralization unit or total enclosed system shall be constructed and operational within ninety weeks from issuance of this permit said elementary neutralization unit or totally enclosed system must meet the definition specified in cfr part dollar_figure and be approved by the department prior to construction if fp l is unable to provide the binding committment sic for construction of said units then within days from the issuance of the permit the permittee shall submit a groundwater monitoring plan to comply with the applicable provisions of cfr part subpart_f for department approval specific elements of this plan shall include the information required on der form part xiii specifically items a2 a3 a5 and a6 this information shall be certified by an engineer registered in the state of florida within days from approval of the groundwater plan the permittee shall install the necessary monitoring wells included as part of item a b of the approved monitoring system required in cfr part within days after completion of the installation certification of the well construction by the engineer of record shall be submitted to the department for approval within days of department approval of the well construction and certification the permittee shall commence sampling of the groundwater monitoring wells by procedures approved based on information submitted in a d of the groundwater monitoring plan sampling and analysis shall be conducted for the parameters approved in section a a of the referenced plan and results of these analyses shall be submitted to the department within days of the sampling sampling and analyses of the wells shall be subsequently conducted every days from the date of the initial sampling with analytical results submitted to the department within days after each sampling we do not think that the top for the port everglades plant readily identifies petitioner’s wastewater neutralization system although the top provides a specific timetable for completing the treatment system it lacks specific details describing the property required for the treatment system the top provides cross-references to other documents that may contain the specifications for the treatment system however the permit itself does not attach any of the cross-referenced documents without providing the specifications and amount of property at issue the top fails to readily identify the wastewater neutralization system as the relevant language in the top for the martin plant is virtually identical to the top for the port everglades plant we find that this document also fails to identify fpl’s property we conclude that the regulatory orders petitioner cites also fail to identify the specifications and amount of property for which petitioner claims itcs an attachment to the confirmatory order ea-84-55 states that fpl will develop detailed simulator specifications we do not think that this document contains the necessary details regarding the simulator and training building property when it directs fpl to develop such specifications similarly the order confirming licensee commitments includes an attachment that outlines fpl’s commitment to regulatory guide for example fpl’s commitment entitled regulatory guide dollar_figure - application to emergency response facilities states that fpl will implement installation or upgrade requirements this order and its attachment provide a general list of requirements that fpl must comply with but lacks details and specifics relating to fpl’s area radiation monitoring system because these permits and orders fail to provide the specifications for the property that fpl planned to install we find that these documents do not readily identify the property for which petitioner claims itcs iv memoranda studies and other documents petitioner also argues that memoranda studies and other documents are related documents that readily identify the property for which it seeks an itc particularly petitioner cites the licensee event report dated date the substantial safety hazards evaluation issued date action item no dated date spent fuel disposition management action plan dated date energy management plan for the ‘80s energy management plan dated date the bidirectional communication system bcs requirements studies vols i and ii dated date and fpl’s request for engineering assistance dated date with the exception of the request for engineering assistance we disagree with petitioner and find that these documents fail to readily identify the specifications and amount of property for which petitioner claims itcs for example mr bible testified that the second corrective action listed in the licensee event report described the specifications and amount of the msiv air accumulation system property for which petitioner claims an itc specifically the second corrective action provides that the design of the msivs will be upgraded to assure that each msiv will meet the final safety analysis report closure criteria without steam flow assistance in addition to the licensee event report petitioner relies on the substantial safety hazards evaluation to readily identify the msiv air accumulation system the evaluation states it is recommended that design modifications be implemented on an expedited basis that will assure msiv closure in seconds without steam flow assistance note this design activity would also resolve the isi deficiency identified in inspection report in that fail safe testing can be accomplished we find that the licensee event report and the substantial safety hazards evaluation do not satisfy the readily identifiable requirement of tra section a both the licensee event report and the substantial safety hazards evaluation provide vague summaries of the proposed upgrades these descriptions of the property fail to indicate the type of material used the specific components that it planned to upgrade and the amount of property needed to upgrade the msiv system similarly we believe that the other memoranda studies and documents that petitioner relies upon to readily identify its property lack specific details as required by tra section a and the conference_report action item no is a two-page document that contains no information relating to the specifications or amount for the surveillance system property although tra section a requires that transition property be readily identifiable as of date the spent fuel disposition management action plan was not created until date while the energy management plan establishes specific goals for reducing the energy load the document does not provide any specifications relating to the lms property or identify how fpl will accomplish the goal of reducing the energy load the bcs requirements studies generally describe the property the estimated number of customers the system will serve and the basic outline of the three phases of the lms plan however these documents do not detail the property needed for the lms nor do they provide the amount of property needed for the system with respect to the request for engineering assistance petitioner argues that this document defined ‘the scope of the work that they wanted engineering to perform ’ specifically the request for engineering assistance states desired project considerations a provide pc m to replace icw thermometers ti thru ti inclusive in existing thermowells with ‘k’ type thermocouples replace ccw thermometers ti a b c and ti a b c in existing thermowells with ‘k’ type thermocouples install permanent wiring from thermocouples installed in to rotary selector switch please provide connections to read the output of the selector switch item via a plug b two foot extension cord with ‘k’ plug end and c terminal posts locate item sec_3 in weather proof box with door and locate box on east wall of ccw heat_exchanger room near the icw flow meters so that both temperature and flow can be read at one location provide and locate portable readout similar to those listed in b below within the weather proof box b considerations desired project consideration a is a handwritten entry whereas all of the other desired project considerations are typewritten temperatures to be measured will be in f vicinity and thermocouples should be selected to give maximum accuracy linearity in this area readout will be via portable instruments already on hand such as bailey models tzfhr tzf4 wahl model lxd t c alnor digicon model or leeds northrup millivolt potentiometer we find that the request for engineering assistance provides a detailed description of the heat exchange system for which petitioner seeks an itc the request for engineering assistance identifies components of the system by name as the court stated in united_states v commonwealth energy sys f 3d pincite the requirement that the specifications and amount of the property be readily ascertainable indicates that the inquiry need be specific although not exact because these descriptions specifically identify the property at issue the readily identifiable requirement of tra section a has been satisfied by the request for engineering assistance for the heat exchange system the licensee event report the substantial safety hazards evaluation action item no the spent fuel disposition management action plan the energy management plan and the bcs requirements studies fail to readily identify the specifications and amount of property for which petitioner claims itcs v contracts petitioner argues that several contracts readily identify the property for which it claims itcs particularly petitioner cites the nuclear fuel fabrication and related_services contract between westinghouse and fpl westinghouse contract entered into as of date and amended in date and date the nuclear fuel fabrication and related_services contract between fpl and exxon nuclear co exxon contract dated date the a b chance lms contract a b chance contract and the lms specifications dated date petitioner contends that article of the westinghouse contract provides the quantity of enriched uranium necessary for the fuel assemblies article states that fpl shall a supply one hundred percent together with an excess of eight tenths of one percent of the enriched uranium hexafluoride required to meet the final design uranium loading for each region to be fabricated in the quantity and enrichment and at the times specified by westinghouse consistent with article schedules the enriched uranium hexafluoride shall be of the quality supplied by doe as of date petitioner asserts that the amount of nuclear fuel assemblies that it acquired was determinable from the fabrication contracts and the 18-month refueling cycle for the nuclear reactors article of the westinghouse contract identified the percentage of the enriched uranium hexafluoride petitioner does not argue that these contracts are themselves supply or service contracts uf6 that fpl needed to provide however because it did not state the number of nuclear fuel assemblies that fpl planned to construct the percentage of uf6 lacks specificity the readily identifiable requirement demands a more explicit statement of the amount of property required for the nuclear fuel assemblies than contained in this contract the nuclear fuel assemblies are too attenuated to be readily identifiable with the westinghouse contract term that identifies the percentage of uf6 that petitioner must supply see bell atl corp v united_states f 3d pincite petitioner argues that the exxon contract readily identifies the fuel assemblies specifications specifically petitioner relies on article which states fpl shall make snm special nuclear material available to seller f o b carrier at either an enrichment facility or the fabrication facility pursuant to article and natural uranium available to seller f o b carrier at a converter’s facility consistent with the provisions of article hereof such snm and natural uranium shall be equal to one hundred percent of the loading requirements of the final design as agreed by the parties together with the excess for each region to be fabricated hereunder the snm shall be in the form of uranium hexafluoride unless otherwise agreed to by the parties fpl will be responsible for withdrawal and packaging charges fpl shall make such snm and natural uranium available to seller on a schedule consistent with the provisions of appendix c should agreement not be reached on the quantity and or enrichment of the snm or on the final design the provisions of article shall apply at trial mr villard also testified that appendix a reference fuel assembly design st lucie nuclear unit to the exxon contract identified the specifications and amount of nuclear fuel contracts appendix a contains diagrams and design parameters we conclude that the specifications for the nuclear fuel assemblies contained in appendix a to the exxon contract satisfy the readily identifiable requirement the appendix contains the number of fuel assemblies in the core diagrams depicting a fuel assembly and fuel rod array the number of fuel rods per assembly the distance between assemblies etc mr villard testified that all fuel fabrication contracts have detailed specifications on not only the quantity but also on the material the size manufacturing tolerances that needs to be supplied under that fuel fabrication contract tra section a and the conference_report state that related documents must be specific although not exact on the basis of mr villard’s testimony and the contents of appendix a we find that the spent fuel assembly property relating to the exxon contract is readily identifiable petitioner also asserts that the a b chance contract readily identifies the specifications and amount of the lms property the base bid schedule dated date an attachment to the a b chance contract lists the following components of the lms master station and usw hardware master station and usw software field equipment excluding transponders engineering and services interim master station ims spare parts the lms master communication data link equipment mmi equipment field equipment installation test equipment for phase ii transponders installation of watthour meter input devices residential load control transponders residential meter transponders commercial industrial meter transponders load survey transponder and distribution automation transponders the schedule also itemizes many subcomponents of the lms components the a b chance contract contains cross-references to the lms specifications document fpl created the lms specifications which contains more than pages petitioner specifically cites appendix d tentative delivery schedule and appendix e initial phase implementation appendix d summarizes the number of metering transponders that fpl planned to install in each year from to and identifies the transponder voltage the number of residential meter transponders nondemand commercial meter transponders demand and commercial meter transponders nondemand we find that the description of the lms property is sufficiently detailed so that it is readily identifiable with the terms of the a b chance contract and the lms specifications the bid schedule in the a b chance contract outlines the component parts for the lms appendix d identifies the number of transponders the voltage of the transponders the type of property that the transponders served and the year that fpl planned to install the transponders while the terms of the related documents are not required to identify the exact property in issue the terms must contain specific details see united_states v commonwealth energy sys f 3d pincite petitioner’s related documents itemize many components and subcomponents of the lms property and indicate the number of transponders needed for the system although the westinghouse contract fails to readily identify the nuclear fuel assemblies appendix a of the exxon contract contains specific details that identify the assemblies at st lucie unit also the lms property is readily identifiable from the terms of the a b chance contract and the lms specifications therefore the exxon contract and the a b chance contract and the lms specifications readily identify the st lucie unit nuclear fuel assemblies and the lms property respectively because the tariff is not a contract for purposes of tra section a the tariff does not readily identify any we address this issue to complete our analysis of the supply or service_contract transitional rule however the property does not qualify for an itc because we have held that the tariff is not a supply or service_contract for purposes of tra section a and we have held that the tariff does not incorporate the related documents property in issue no related documents were incorporated by a supply or service_contract and the property generally was not readily identifiable from the related documents we hold that the fuel assemblies the nuclear plant property the msiv air accumulation system surveillance system for the heat exchangers reactor vessel probes raceway protection spent fuel equipment and the area radiation monitoring system equipment the environmental property wastewater neutralization treatment system and replacement of pcb transformers the simulator and training buildings and the lms do not qualify as transition property under tra section a e class_life of nuclear fuel assemblies pursuant to tra section b finally with respect to the itc claimed for nuclear fuel assemblies placed_in_service in and we conclude that petitioner is not entitled to those credits even if the fuel assemblies would otherwise qualify as transition property under tra section a congress imposed restrictions on the availability of the itc for transition property one of these restrictions is contained in tra section b which provides b general transitional rule -- requirement that certain property be placed_in_service before certain date -- a in general --paragraph and section a which includes the supply and service contracts exception shall not apply to any property unless such property has a class_life of years and is placed_in_service before the applicable_date determined under the following table in the case of property with a class_life of the applicable_date is at least but less than years date years or more date c class lives -- ii property described in section a shall be treated as having a class_life of years at first blush there appears to be an inconsistency between the requirement in subsection b a which requires that tra section a property have a class_life of at least years and subsection b c ii which provides that tra section a property shall be treated as having a class_life of years the parties agree that the nuclear fuel assemblies have a class_life of years under revrul_87_56 1987_2_cb_674 and that petitioner treated these assemblies as having a class_life of years for purposes of computing depreciation allowances respondent argues that tra section b a precludes any credits for or because the class_life of the nuclear fuel assemblies is less than years respondent argues that tra section b a mandates that tra section a property must have a class_life of at least years before tra section b c ii is applied to that property petitioner argues that tra section b c ii contains a special provision that transforms the class_life of the fuel assemblies to years thus negating the requirement in tra section b a that tra section a property must have a class_life of at least years this same issue of statutory construction with respect to tra section b was addressed by the court_of_appeals for the ninth circuit in 153_f3d_967 9th cir revg on this issue aftr 2d ustc par big_number the court_of_appeals explained this section is not a model of clarity but we read the opening restriction of subsection a standing alone as requiring that the world headquarters exception which is another exception contained in tra section a not be available to property with a class_life of less than years the plain words dictate that reading the difficulty arises from subsection c ii which assigns to property described in a a class_life of before the trial respondent moved for partial summary_judgment on this issue we reserved ruling on this motion and decide the issue as part of this opinion years the district_court read subsection c ii as establishing a 20-year class_life for all a property thus entirely negating the 7-year-minimum requirement of subsection a of b we conclude that a more appropriate reading of subsection c ii is to consider it as treating a property which must have a class_life of years or more as having a 20-year life for the purpose of the applicable_date by which it must be placed in service-date we recognize that this interpretation may negate the provision of subsection a with regard to such property with a life of at least but less than years the district court's interpretation does even more violence to subsection a however because it negates not only the same provision but virtually all of subsection a our interpretation of is made more compelling by the fact that does not stand alone it is supplemented by sec_49 which provides in pertinent part c i n the case of transition property with a class_life of less than years- i section b of this act shall apply and ii in the case of property with a class life- i of less than years the applicable_date shall be date and ii at least years but less than years the applicable_date shall be date sec_49 here again the draftsmanship leaves much to be desired but the most reasonable reading of this subsection is that it renders additional property eligible for the investment_credit and for practical purposes adds it to the table of class lives and service dates contained in b see h_r conf_rep no 99th cong 2d sess at ii-54 if the district court's reading of subsection b c were accepted however it would give all a property a life of years and entirely negate the above provisions of sec_49 we adhere to our conclusion therefore that the only effect of subsection c ii of b is to make applicable to eligible_property with a class_life of more than years the required service date applicable to property with a class_life of years or more--date airborne's eligibility for credits under sec_49 is not in issue because this appeal concerns only property placed_in_service in and well after the dates required by sec_49 for property having a class_life of less than years airborne contends that sec_49 would still have a function because it could apply to the different type of transition property described in b but b like a is rendered inapplicable by b a to property with a class_life of less than years there is no reason why sec_49 should be effective in one context but not in another when both are governed by the same clause of b a see also 916_fsupp_902 w d wis we apply the analysis of the court_of_appeals and hold that tra section b a precludes any itc for the nuclear fuel assemblies that petitioner placed_in_service in and are the southern company contracts tra section a supply or service contracts petitioner seeks itcs for equipment related to the southern company contracts petitioner contends that the southern company contracts constitute tra section a supply contracts and petitioner cannot claim an itc for and under sec_49 transitional relief pursuant to sec_49 applies only to property placed_in_service before date that the property purchased and installed thereunder was readily identifiable with and necessary to those contracts the equipment was placed_in_service during the and taxable years with tax bases of dollar_figure dollar_figure and dollar_figure respectively respondent argues that the southern company contracts are not tra section a contracts because fpl was not supplying anything under those agreements indeed respondent argues that fpl contracted for the purchase of electricity and fpl’s counterparties were obligated to supply electricity for support of his interpretation respondent cites the house ways_and_means_committee report which explains an example of a case to which the supply or service_contract rule would apply is that of a taxpayer who entered into a written binding power sales contract before date and is required to construct or have constructed two facilities that will produce the power necessary to fulfill a contractual obligation h conf rept pincite 1986_3_cb_1 furthermore respondent contends that the property and equipment purchased and installed by fpl was not readily identifiable in the southern company contracts we disagree with respondent’s interpretation that only the supplier under a supply contract is entitled to transition relief tra section a provides the amendments made to repeal the itc shall not apply to any property which is readily identifiable with and necessary to carry out a written supply contract which was binding on date we believe that respondent’s interpretation is too restrictive if congress had wanted to except only the supplier under a supply contract it would have specifically so stated the language excepts any property that is readily identifiable with and necessary to carry out a written supply contract surely equipment purchased and installed by the party receiving goods and services under a supply contract constitutes any property that is necessary to carry out that contract respondent’s interpretation is inconsistent with the plain meaning of tra section a because under the southern company contracts fpl arguably needed to purchase and install certain equipment to accept the electricity supplied by the southern companies we hold that the southern company contracts constitute supply contracts for purposes of petitioner’s potential entitlement to the benefits of tra section a accordingly we must then decide whether petitioner’s property is readily identifiable with and necessary to carry out the southern company contracts the amendment to the power agreement entered into on date increased the amount of power that the southern companies would supply fpl that agreement specified the number of megawatts that the southern companies would make available to fpl until date the agreement contemplated that fpl would provide the necessary facilities and equipment to receive this power the agreement states in pertinent part points of delivery southern companies shall deliver the power and energy purchased by fpl hereunder to the points of delivery specified in article iii of the fpl-southern companies interchange contract dated date and amended by agreement dated date and the points of delivery to be established pursuant to sec_4 below construction of fpl’s internal transmission it is recognized that fpl must construct certain internal transmission lines to allow it to increase purchases of unit power capacity during the contract period beginning date those facilities are i a kv transmission line from its duval substation to its rice substation continuing to its poinsett substation ii a separate kv transmission line from its duval substation to its poinsett substation and iii a kv transmission line from its poinsett substation to its martin substation fpl completed each of the transmission lines by date as required by the amended power agreement many of the documents that fpl offered as evidence to show that it spent funds on facilities and equipment reference the southern company contracts for example bi nos and and er nos and all state in pertinent part additional bulk power transfer capacity is also needed to reliably transfer contracted firm power purchases from the southern company similarly er nos and all state according to the existing contracts net firm interchange power available to the fpl system during the which includes a mw firm interchange from southern some documents do not reference the southern company contracts at all ie bi nos and er nos and other documents appear to relate to the southern company contracts for example er no which concerns the installation of one 500-kv bus tie breaker at the poinsett substation states with the present configuration a maintenance outage of one of the mid-breakers greatly reduces fpl’s import capability also bi no and er nos state while importing large amounts of power emphasis added respondent cites 235_f3d_11 1st cir for the proposition that fpl’s property at issue was not readily identifiable with the southern company contracts and as such should not receive transition relief the court explained that the legislative_history indicated that the specifications and amount of the property must be readily ascertainable from the source documents which are the contract and related documents id pincite because the statute requires that the specifications and amounts of property be ascertainable this examination must be specific but not exact id in that case the taxpayer sought an itc for replacement_property id pincite the court found that the taxpayer could not identify the future replacement_property nor specifications and amount of replacement_property from the pertinent documents id pincite in holding against the taxpayer the court stated that its decision was consistent with the reasoning of other courts that have interpreted the same provision see bell atl corp v united_states f 3d pincite s multi-media commcns inc v commissioner t c pincite united_states v zeigler coal holding co f_supp pincite generally those cases held that the contract must contain more than a casual link to the property purchased to qualify for transition relief bell atl corp v united_states supra s multi-media commcns inc v commissioner supra pincite see also united_states v zeigler coal holding co supra pincite we believe that only the equipment that is readily identifiable from the language of the amendment to the southern company contracts should qualify for transition relief see supra p quoting amendment to power sales agreement par paragraph of the amendment specifically identifies the following property i a kv transmission line from its duval substation to its rice substation continuing to its poinsett substation ii a separate kv transmission line from its duval substation to its poinsett substation and iii a kv transmission line from its poinsett substation to its martin substation petitioner seeks an itc for property that it placed_in_service after placing the specifically identified property in service by date the property for which petitioner seeks an itc is not readily identifiable from the language in the amendment to the southern company contracts we do not believe that the transitional rules contemplated providing relief from the itc repeal when taxpayers upgrade their electrical systems even if the upgrades improved reliability if we were to accept petitioner’s position any equipment that could somehow be traced back to the purchase of power under the southern company contracts would be entitled to transition relief the link between the southern company contracts and the property in issue is too attenuated to be the type contemplated by congress in providing transition relief are the dri documents tra section a supply contracts developers of large projects applied to regional development boards for permission to develop properties and those regional development boards required verification from fpl that the electrical needs of the development would be satisfied petitioner argues that the exchange of letters with respect to the dri projects constituted tra section a supply contracts petitioner seeks itcs for equipment related to the dri projects this equipment was placed_in_service during and taxable years with tax bases of dollar_figure dollar_figure and dollar_figure respectively we do not think the exchange of these letters contained sufficient specificity to constitute binding contracts rather they appear to merely state fpl’s belief that it would be able to supply service in anticipated but unspecified amounts assuming arguendo that the exchange of documents concerning the dri projects constitutes a tra section a contract we do not think that any of the property for which petitioner claims itcs is readily identifiable in those documents the evidence shows that at the time of the supposed contract fpl had only a general idea of how much or what equipment it would need to meet the developer’s expected requirements for example the record contains a letter from fpl concerning a proposed dri that states fpl anticipates no problem in providing electric service to this project both during and after development in one of the responses fpl explained electric service will be made available to the above development the required installation of either overhead or underground electric facilities will be coordinated between the developer and fpl upon presentation of required plats and load data the engineering required for the installation of electric service will be initiated by fpl fpl had only a generalized idea of the dri project demands for power and thus only a general idea of the equipment that would be needed to supply the power as mr hernandez an fpl operations support supervisor was asked and answered q a at the time fpl issues the response letter is it possible to know exactly how much cable and trench will be required no it wouldn’t because the developer hasn’t finalized his plans and therefore we don’t know the exact routes of these cables the specifications and or amount of property were not readily ascertainable from the dri documents see h conf rept vol ii supra at ii-60 c b vol pincite cf newhouse broad corp v commissioner tcmemo_2000_270 rather we find that the description contained in the pre-1986 documents of the equipment to be utilized is sufficiently detailed for us to determine whether any particular property is ‘specifically described’ in such documents accordingly we hold that the property equipment purchased and installed by fpl with respect to the dri projects fails to qualify for transition relief c tra section b a --the binding contract rule tra section b a known as the binding contract rule in conjunction with sec_49 grants transition relief to any property which is constructed reconstructed or acquired by the taxpayer pursuant to a written contract which was binding on date petitioner argues that the following items qualify for transition relief on the basis of the binding contract rule a nuclear fuel transfer system pursuant to a contract with stearns catalytic corp stearns catalytic transmission equipment constructed pursuant to the interchange contract with the southern companies the lms equipment acquired under the a b chance contract and equipment purchased for the sjrpp pursuant to the jea contract there are few cases that have interpreted the binding contract rule however the conference_report sheds light on congress’s intent in granting transition relief to taxpayers the conference agreement does not apply to property that is constructed reconstructed or acquired by a taxpayer pursuant to a written contract that was binding as of date for investment tax_credits and at all times thereafter the general binding contract rule applies only to contracts in which the construction reconstruction erection or acquisition of property is itself the subject matter of the contract a contract is binding only if it is enforceable under state law against the taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provisions a contractual provision that limits damages to an amount equal to at least five percent of the total_contract_price is not treated as limiting damages a binding contract to acquire a component part of a larger property will not be treated as a binding contract to acquire the larger property under the general_rule for binding contracts the conferees wish to clarify the general binding contract rule with respect to investment_credit design changes to a binding contract to construct a project that are made for reasons of technical or economic efficiencies of operation and that cause an insignificant increase in the original price will not constitute substantial modifications of the contract so as to affect the status of the project under the binding contract rule the conferees also wish to clarify that the general binding contract rule does not apply to supply agreements with manufacturers where such contracts fail to specify the amount or design specifications of property to be purchased such contracts are not to be treated as binding contracts until purchase orders are actually placed a purchase order for a specific number of properties based on the pricing provisions of the supply agreement will be treated as a binding contract h conf rept vol ii supra at ii-54 to ii-56 c b vol pincite nuclear fuel transfer system petitioner seeks an itc for the nuclear fuel transfer system purchased from stearns catalytic this equipment was placed_in_service during the and taxable years with tax bases of dollar_figure and dollar_figure respectively in support of its position petitioner submitted copies of two purchase orders its ers and bis and the testimony of its employee respondent argues that petitioner failed to produce the required written contract we agree with respondent that a purchase order is not by itself a contract indeed a purchase order is typically an offer see eg philip schwartz inc v gold coast graphics inc so 2d fla ct app performance constitutes acceptance of that offer id pincite however even assuming the existence of a contract the evidence lacks any contract between fpl and stearns catalytic that was binding on date an express requirement of the transitional rule one purchase order has an effective date of date and an expiration date of date apparently a change order to the purchase order was issued having an effective date of date however we have no evidence showing whether the agreement between stearns catalytic and fpl was a binding contract as of date no testimony identifies the date that stearns catalytic accepted fpl’s written offer the purchase orders in evidence are fpl’s purchase orders mr bible testified that fpl purchased equipment services from stearns catalytic as stated in the purchase orders but no evidence indicates when the contract to provide such equipment services was created the record contains only information establishing when fpl made its offer to stearns catalytic accordingly we hold that the fpl stearns catalytic relationship is not a binding contract for purposes of tra section b a therefore petitioner is not entitled to an itc with respect to the nuclear fuel transfer system in the and taxable years southern interchange contract petitioner seeks itcs for property equipment purchased pursuant to the interchange contract with the southern companies which petitioner contends is a tra section b a binding contract petitioner argues that the interchange contract was binding on date and required fpl to purchase certain property equipment this equipment was placed_in_service during the and taxable years with tax bases of dollar_figure dollar_figure and dollar_figure respectively respondent argues that the property equipment purchased was not the subject matter of the agreement and thus does not qualify for an itc respondent supports his contention by referring to the following excerpt from the legislative_history the general binding contract rule applies only to contracts in which the construction reconstruction erection or acquisition of property is itself the subject matter of the contract h conf rept vol ii supra at ii-55 c b vol pincite to resolve this issue we must examine the interchange contract and its amendments and the amended power agreement to determine the subject matter of that contract the interchange contract dated date established a mechanism to facilitate the contractual relationship between the southern companies and fpl the interchange contract provided for inter alia the creation of the initial interconnection between the entities the responsibilities of the parties to maintain their facilities the services to be rendered the methodology and periodic rate computation procedure metering delivery points records and statements billings and payments and the establishment of an operating committee amendment no to the interchange contract amendment no was entered into on date to account for changes required when the parties executed a new unit power sales agreement amendment no contemplated inter alia the establishment of a second and third interconnection at which b fpl shall at no expense to gpc construct operate and maintain a kv transmission line from fpl’s duval substation to the point on the georgia- florida state line noted in c below c the interconnection point is hereby defined as that point where the aforementioned kv transmission line crosses the georgia-florida state line approximately one and one quarter miles northeast of boulougne florida at the st mary’s river on the south side of the river bridge d fpl and southern companies shall each respectively for their kv transmission line provide install operate and maintain such associated terminal and other facilities as may be necessary to permit effective use of such interconnection fpl and the southern companies entered into amendment no to the interchange contract as of date amendment no the copy of amendment no in the record does not contain a signature page amendment no provided for the potential acceleration of the effective date of the increase in the sale of long term power on date the southern companies and fpl entered into an amended and restated power sales agreement amended power agreement in the amended power agreement fpl agreed to acquire additional power from the southern companies and the southern companies agreed to sell more power to fpl fpl agreed to use its best efforts to construct internal transmission lines to allow fpl to increase purchases of unit power capacity during the contract period in katerelos v commissioner tcmemo_1996_340 the court addressed whether equipment purchased and used by a taxpayer to operate a restaurant qualified for a credit under the binding contract transitional rule during the taxpayers executed a lease for the premises where they operated a restaurant the taxpayers argued that they were required to purchase property for use at the premises in order to operate the leased property therefore the binding contract rule applied to the the copy of amendment no in the record contains a signature page which is signed only by fpl specifically the amended power agreement provided that fpl would construct i a 500-kv transmission line from its duval substation to its rice substation continuing to its poinsett substation ii a separate 500-kv transmission line from its duval substation to its poinsett substation and iii a 500-kv transmission line from its poinsett substation to its martin plant fpl completed each of these transmission lines by date property equipment that they purchased for the restaurant the court disagreed and quoted the legislative_history confirming that for the exception to apply the subject of the binding contract must be the construction reconstruction or acquisition of property for use at that premises id despite petitioner’s protestations the subject matter of the interchange contract and the amendments was not the construction reconstruction or acquisition of property instead this contract defined the relationship between the parties and the sale and exchange of electricity between them although we agree that the interchange contract acknowledged that fpl was responsible for providing the property or equipment to facilitate the exchange of power at least on its side of the florida state line we do not believe that that provision was the subject matter of the contract similarly the subject matter of the amended power agreement is to provide the terms for the purchase and sale of electricity while the amended power agreement includes a provision that describes the internal transmission lines that fpl would construct these transmission lines were completed by date rather than serving as the subject matter of the amended power agreement the provision relating to the construction of the transmission lines describes how fpl shall satisfy its obligation to purchase the power we agree with respondent that the purchase of property equipment for which petitioner seeks itcs was not the subject matter of the interchange contract or the amended power agreement accordingly petitioner is not entitled to an itc lms equipment under a b chance contract petitioner argues that fpl acquired the lms equipment substation equipment and transponders pursuant to a written contract with a b chance and that contract was binding on date petitioner seeks itcs for the lms property equipment placed_in_service during the and taxable years with tax bases of dollar_figure dollar_figure and dollar_figure respectively respondent argues that no contract existed between a b chance or anyone else and fpl regarding phase ii and iii prior to date additionally respondent argues that even if there was a contract it was not binding because fpl could terminate the contract for convenience to resolve this issue we must examine the a b chance contract to determine whether it is a tra section b a binding contract in date both parties executed the general conditions section of the a b chance contract as found above the contract incorporates and includes a copy of petitioner limited its itc claim strictly to the substation control equipment and the transponders acquired during the periods in issue because the computer equipment has a five- year class_life fpl’s purchase order the purchase order lists the documents that make up the contract and states a total_contract_price of dollar_figure to support the existence of a binding contract petitioner relies heavily upon the testimony of its employee mr garcia for example petitioner argues in its brief that mr garcia testified that the a b chance contract was finalized in date and that it was in fact one contract from that point in time forward however mr garcia testified as a fact witness not a legal expert indeed the a b chance contract in evidence obligated fpl to expend more than dollar_figure million for phase i committing it to purchase a finite amount of equipment the contract had no term but did contain a price guarantee which controlled and limited the price a b chance could charge fpl for purchases of the lms equipment after phase i the price guarantee clause obligated a b chance to charge fpl the then-lowest price that it charged to its other customers for the lms however the a b chance contract contained no obligation that fpl must purchase any other equipment from a b chance in fact a contrary intention is indicated in the contract it is fpl’s intent to competitively bid its requirements for phases ii and iii we do not agree with petitioner’s argument that the a b chance contract was a binding contract for purchases after phase i although the parties relied upon many of the terms and understandings embodied in that agreement for the purchases made after phase i nonetheless that contract obligated the parties only to phase i we believe that the legislative_history sheds light on the contractual relationship for phases ii and iii the conferees also wish to clarify that the general binding contract rule does not apply to supply agreements with manufacturers where such contracts fail to specify the amount or design specifications of property to be purchased such contracts are not to be treated as binding contracts until purchase orders are actually placed a purchase order for a specific number of properties based on the pricing provisions of the supply agreement will be treated as a binding contract emphasis added h conf rept vol ii supra at ii-55 to ii-56 c b vol pincite petitioner has not offered any written contract or purchase order under which property was purchased after phase i the record contains only the a b chance contract and fpl’s ers and bis for the property equipment claimed accordingly petitioner is not entitled to claim an itc under tra section b a for the lms equipment purchases after phase i we think that the property and equipment purchases during phases ii and iii the period before us were more akin to a supply or requirements contractual relationship under the uniform commercial code requirements_contracts are enforceable e air lines inc v gulf oil corp 415_fsupp_429 s d fla see fla stat ann sec_672 west however we do not make a finding or conclusion that this relationship was a supply or requirements contract st john’s river power park sjrpp petitioner claims itcs for the property that was constructed or reconstructed at the sjrpp pursuant to fpl’s written joint agreement or joa with the jea and argues that this agreement is a tra section b a contract in claiming an itc petitioner in its reply brief states that it clearly limited this argument to the joa and does not rely on the third-party construction contracts entered into by the jea the equipment in issue was placed_in_service during the and taxable years with tax bases of dollar_figure dollar_figure and -dollar_figure respectively respondent argues that the joint agreement is not a construction_contract because the binding contract rule applies only to contracts in which construction reconstruction erection or acquisition of property is itself the subject matter of the contract tra section a provides relief from the itc repeal for any property which is constructed reconstructed or acquired by the taxpayer pursuant to a written contract which wa sec_113 respondent had argued in his brief that because fpl was not a signatory to the many contracts entered into by the jea there are no tra sec b a contracts under which petitioner may claim an itc petitioner claims a negative number as the itc in its proposed ultimate findings_of_fact mr engstrom testified that the negative number was the result of fpl’s debit credit accounting system binding on date the conference_report clarifies that the general binding contract rule applies only to contracts in which the construction reconstruction erection or acquisition of property is itself the subject matter of the contract h conf rept vol ii supra at ii-55 c b vol pincite the agreement for the sjrpp dated date is entitled agreement for joint_ownership construction and operation of st john’s river power park coal units and between jacksonville electric authority and florida power light company the agreement states part of its purpose as whereas the parties desire to provide for the construction and operation of coal unit sec_1 and by jea and fpl in accordance with this agreement sec_2_1 of the agreement states that this agreement constitutes legal valid and binding obligations of fpl enforceable against it in accordance with their terms sec_3 of the agreement describes the ownership and construction of the sjrpp sub sec_3_7 states at or before closing jea as agent shall establish a separate_account or accounts in the name of the co- owners the construction and plant account the co-owners shall pay into the construction and plant account i in proportion to their ownership interests amounts of costs of construction such payment into the construction and plant account shall be made in accordance with sec_3_8 hereof sub sec_3_8 states payment for costs of construction costs of plant and other costs payment by the co-owners of their share of costs of construction and other costs shall be made based upon the statements prepared and submitted to the co-owners by the project management committee subsection dollar_figure states dollar_figure completion of construction the co-owners agree consistent with their respective responsibilities and obligations and the other terms set forth in this agreement to complete the construction of the joint facilities in accordance with the schedule established pursuant to sec_5 sec_5 of the joint agreement is entitled coordination and administration sub sec_5 states completion of construction the date of commercial operation for coal unit shall be date and for coal unit shall be date unless such dates of commercial operation are changed pursuant to this sec_5 the project management committee shall perform its responsibilities hereunder to effect the completion of the construction of the joint facilities in accordance with such schedule the project management committee is comprised of one representative and one alternate from each of the coowners sub sec_5 describes the responsibilities of the project management committee with respect to the construction of the sjrpp section of the agreement is entitled liabilities sub sec_9_1 states in pertinent part any liability or payment cost expense or obligation arising from a claim of liability to a third party or parties against one or both of the co-owners and arising out of or resulting from the acquisition of the joint facilities or any part thereof the planning engineering design licensing procurement construction installation or completion of the joint facilities shall be considered a cost of construction cost of plant or cost of operation as appropriate we agree with respondent that the subject matter of the joint agreement was not for the construction_of_property as we discussed earlier in katerelos v commissioner tcmemo_1996_ this court found that the taxpayers were not entitled to an itc for equipment used in a leased premises because the subject matter of the lease was the use of the premises not the purchase of the equipment here we think that the parties entered into the joint agreement to create a joint_venture between fpl and the jea and to define the relationship of the coowners we do not think that the title of this agreement which includes the construction of the sjrpp defines the subject matter of the contract instead we look at the terms of the contract the recitals indicate that the parties desire to provide for the construction and operation of coal unit sec_1 and by jea and fpl in accordance with this agreement this explains the parties’ intentions or the expected plan for the joint_venture we do not think that this statement shows that the subject matter of the contract is the construction of the sjrpp while the purpose of the joint_venture is to operate the sjrpp the terms of the joint agreement do not provide for the actual construction of this property instead the contract explains how each coowner will pay for the construction details the management structure that the coowners will use to construct the facility and provides the dates when the parties plan to operate the power plant sub sec_3_7 describes the construction and plant account which the coowners use to pay for the construction of the plant sub sec_3_8 provides for the billing and payment of the construction costs subsections dollar_figure and establish the date that construction will be completed these terms relate to construction but they provide few details regarding construction the terms concern the coowner’s obligations and responsibilities as joint venturers we think that the conference report’s requirement that the subject matter of the contract be the construction reconstruction erection or acquisition of property demands a contract between the taxpayer and the persons who will provide construction services or supply the property to be acquired neither party to the contract in issue was the general contractor nor was to provide labor or materials because the subject matter of the contract is not the construction reconstruction or acquisition of property we find that the joint agreement fails to satisfy the written contract requirement of tra section b a accordingly we hold that petitioner is not entitled to itcs for the sjrpp property constructed pursuant to the joint agreement d tra section b b -- self-constructed property sec_49 and tra section b b provide taxpayers with relief from the itc repeal for self-constructed property specifically tra section b b provides relief for b property which is constructed or reconstructed by the taxpayer if-- i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date date and ii the construction or reconstruction of such property began by such date the repeal of the itc does not apply to transition property sec_49 as a subcategory of transition property self-constructed property falls within the types of property excepted from the itc repeal sec_49 tra sec b b tra section b b begins by providing that it encompasses property which is constructed or reconstructed by the taxpayer emphasis added neither the statute nor the regulations define property for purposes of the itc 89_tc_710 the definition of property is crucial because it provides the basis for analyzing the requirements set forth in tra sec_115 see supra note b b for example in order to qualify under tra section b b a taxpayer must establish the identity of the property in order to meet the requirements that it incurred or committed a sufficient amount of the cost of such property by date and that construction of such property began by date in determining whether components constituted a single property for purposes of the safe-harbor leasing rule courts have examined the meaning of property in other contexts of the internal_revenue_code including the itc see 974_f2d_422 3d cir citing inter alia 697_f2d_1063 fed cir affg aftr 2d ustc par ct_cl trial div and consumers power co v commissioner supra affg tcmemo_1991_326 in sum courts appear to agree that individual components will be considered a single property for tax purposes when the component parts are functionally interdependent--when each component is essential to the operation of the project as a whole and cannot be used separately to any effect the converse thus should be equally valid in this case accordingly if a project has component parts which can function as planned in a wholly independent manner then a court may find that each component is a property placed in a condition or state of readiness and availability for a specifically assigned function alteration in original id pincite quoting consumers power co v commissioner supra pincite we interpret the single property requirement to mean that component parts constitute a single piece of property when the components are interdependent essential and integral to the operation of a unit at the time it is placed_in_service id haw indep refinery inc v united_states supra pincite consumers power co v commissioner supra pincite for purposes of the itc the components that make up a unit on the date that the property is operational and placed_in_service constitute a single unit_of_property even though additional components may be necessary in the future for the unit to continue to function properly these additional components would constitute separate_property see armstrong world indus inc v commissioner supra pincite petitioner argues that components that are added to property in years subsequent to the year the property is placed_in_service can be considered part of the same property for purposes of the itc petitioner argues that sec_1_46-3 income_tax regs allows property to qualify for an itc in ‘portions’ from one year to the next as construction continues and the remainder of the functionally integrated components are completed and placed_in_service sec_1_46-3 income_tax regs allows an itc under sec_38 only for the first taxable_year in which such property is placed_in_service by the taxpayer sec_1 d i income_tax regs provides the credit allowed by sec_38 with respect to any property shall be allowed only for the first taxable_year in which such property is placed_in_service by the taxpayer the determination of whether property is sec_38 property in the hands of the taxpayer shall be made with respect to such first taxable_year thus if a taxpayer places property in service in a taxable_year and such property does not qualify as sec_38 property or only a portion of such property qualifies as sec_38 property in such year no credit or a credit only as to the portion which qualifies in such year shall be allowed to the taxpayer with respect to such property notwithstanding that such property or a greater portion of such property qualifies as sec_38 property in a subsequent taxable_year for example if a taxpayer places property in service in and uses the property entirely for personal purposes in such year but in begins using the property in a trade_or_business no credit is allowable to the taxpayer under sec_38 with respect to such property see sec_1_48-1 for the definition of sec_38 property sec_1_46-3 income_tax regs illustrates two situations where an itc is not allowed in subsequent years first when property is placed_in_service and it does not qualify for an itc in that year but does qualify for a credit in a subsequent taxable_year the taxpayer is not entitled to an itc second when only a portion of the property qualifies for an itc in the year that it is placed_in_service but in a subsequent year an additional portion of the property qualifies for a credit the taxpayer is entitled to a credit only for the portion of the property that qualified for the itc in the year that the property was placed_in_service except as provided in sec_1_46-3 income_tax regs a credit is allowable only for property in the first taxable_year that it is placed_in_service sec_1_46-3 income_tax regs provides the following exception if for the first taxable_year in which property is placed_in_service by the taxpayer the property qualifies as sec_38 property but the basis of the property does not reflect its full cost for the reason that the total amount to be paid_or_incurred by the taxpayer for the property is indeterminate a credit shall be allowed to the taxpayer for such first taxable_year with respect to so much of the cost as is reflected in the basis of the property as of the close of such year and an additional credit shall be allowed to the taxpayer for any subsequent taxable_year with respect to the additional cost paid_or_incurred during such year and reflected in the basis of the property as of the close of such year sec_1_46-3 income_tax regs provides the taxpayer with an itc in subsequent years when the cost of the property actually placed_in_service is indeterminate in the year it is placed_in_service however this regulation does not allow a credit for additional components or property placed_in_service in subsequent years we agree with respondent that this regulation has limited applicability sec_1_46-3 income_tax regs applies only to property that the taxpayer actually placed_in_service in the first taxable_year where the basis of the components of the property that was actually placed_in_service does not reflect the full cost of the property because the total amount to be paid_or_incurred by the taxpayer for the property is indeterminate the example contained in sec_1_46-3 income_tax regs supports this interpretation in x corporation a utility company which makes its return on the basis of a calendar_year enters into an agreement with y corporation a builder to construct certain utility facilities for a housing development built by y assume further that part of the funds for the construction of the utility facilities is advanced by y under a contract providing that x will repay the advances over a 10-year period in accordance with an agreed formula after which no further amounts will be repayable by x even though the full amount advanced by y has not been repaid assuming that the utility facilities are placed_in_service in and qualify as sec_38 property x is allowed a credit for with respect to its basis in the utility facilities at the close of for each succeeding taxable_year x is allowed an additional credit with respect to the increase in the basis of the utility facilities resulting from the repayments to y during such year the regulation contemplates an itc in subsequent years only when the total cost of the property is indeterminable at the time the property is placed_in_service the example does not suggest that the taxpayer is entitled to an itc in subsequent years for the costs of components added after the property was placed_in_service we interpret sec_1_46-3 income_tax regs as requiring all components to be placed_in_service simultaneously in order to qualify as a single unit_of_property for purposes of receiving an itc this is consistent with the previously cited cases consequently we hold that additional components added to a unit_of_property after the first year that the property was placed_in_service do not qualify as being part of the same property for purposes of the itc petitioner claims an itc under tra section b b for the following items the wrap up work and enhancements and deficiencies work on unit and the common facilities at the sjrpp distribution and transmission substations the integrated transmission line systems at jensen-midway-turnpike and andytown-lauderdale the backfit items at the st lucie nuclear power plant facility and the spent fuel rack systems installed at st lucie unit and turkey point unit wrap up work and enhancements and deficiencies work at the sjrpp petitioner seeks an itc under the self-constructed property rule for costs incurred in the acquisition installation and construction of the wrap up work and enhancements and deficiencies work at unit and the common facilities at the sjrpp during the and taxable years of dollar_figure dollar_figure and -dollar_figure respectively respondent disagrees respondent argues that petitioner did not incur or commit dollar_figure million or percent of the construction to the extent that the additional components themselves constitute separate_property that meet the requirements for the itc there could be an itc for that separate_property see supra note costs by the applicable_date nor begin construction by date petitioner argues that it met these requirements because the wrap up work and enhancements and deficiencies work was part of the sjrpp unit property we find that the wrap up work and the enhancements and deficiencies work constitute separate_property from unit and the common facilities because they were not essential or integral to the operation of unit and the common facilities at the sjrpp both petitioner and respondent rely on haw indep refinery which we find particularly instructive in haw indep refinery inc v united_states f 2d pincite the court analyzed the meaning of property under sec_50 of the internal_revenue_code which restored the itc the taxpayer built an oil refinery facility comprised of a tanker-mooring facility pipelines and a refinery id pincite6 the taxpayer argued that the tanker-mooring facility and the pipelines qualified for an itc because these two components were separate pieces of property from the refinery id pincite construction on the tanker-mooring facility and the pipelines began on may and date respectively 697_f2d_1063 fed cir the construction of these items began after sec_50 restored the itc id if the tanker-mooring facility and the pipelines constituted separate_property from the refinery these two components would have qualified for the itc id however if these components were considered a single piece of property with the refinery they would not qualify for the itc because construction of the refinery began before the effective date of continued in an unpublished opinion the court of claims reasoned that these three components constituted a single piece of property because the refinery could not function properly without the tanker-mooring facilities and the pipelines haw indep refinery inc v united_states aftr 2d pincite ustc par at big_number the court_of_appeals_for_the_federal_circuit affirmed the holding of the court of claims that the refinery tanker-mooring facility and refined products pipelines constituted a single property for the purposes of the itc haw indep refinery inc v united_states f 2d pincite agreeing that the components functionally form a single property the court_of_appeals noted that the refinery complex was conceived designed and constructed as a unit the three components being placed in operation concurrently id in 89_tc_710 this court addressed the meaning of a single property under a prior itc repeal and its transitional rules the taxpayer and detroit edison co built a hydroelectric plant consisting of a pump storage plant and a reservoir id pincite the taxpayer and detroit edison co began pumping water into the reservoir in date as part of the preoperational testing id pincite in date the plant generated electrical continued sec_50 id power during preoperational testing id pincite during the preoperational testing the unit sustained damage to parts of the turbine generator and further testing was suspended id pincite the repairs were completed in date and the taxpayer placed the unit in service later that month id the taxpayer argued that even if the entire power plant was not placed_in_service in then the reservoir was placed_in_service in when it was used in testing id pincite the court found that the pump storage plant and the reservoir comprised a single unit_of_property because each item operated simultaneously and both of these components were necessary to produce electrical power id pincite the court concluded that the plant was placed_in_service in when it was ready to produce power id with respect to petitioner’s property the sjrpp unit and the common facilities were placed_in_service on date while the wrap up work and enhancements and deficiencies work were placed_in_service during the and taxable years unlike haw indep refinery inc where the tanker-mooring facility refinery and pipelines were necessary to operate the unit unit and the common facilities at the sjrpp were placed_in_service and commercially operational before petitioner completed the wrap up work and enhancements and deficiencies work to be considered a single property the components must be integral to the function of the unit at the time the taxpayer places the unit in service petitioner’s facilities however had been placed_in_service and produced power without the wrap up work and enhancements and deficiencies work demonstrating that these items were not essential to the sjrpp’s ability to produce power when this unit was placed_in_service similarly we find that the power plant property in consumers power co is distinguishable from petitioner’s wrap up work and enhancements and deficiencies work in consumers power co even though the reservoir was used in preoperational testing the hydroelectric plant was unable to produce power for commercial purposes until the testing was completed the following year because the taxpayer in consumers power co needed both the reservoir and the pump storage_facility to produce power according to its intended function the unit was not placed_in_service until both components were functional here the sjrpp unit and the common facilities were placed_in_service in which was before the completion of the wrap up work and enhancements and deficiencies work as these components were not necessary or integral to the production of power when unit and the common facilities were placed_in_service the wrap up work and enhancements and deficiencies work do not qualify as a single property with unit and the common facility for purposes of the self-constructed property transitional rule petitioner argues that the wrap up work and enhancements and deficiencies work serve no function on their own and therefore constitute a single unit_of_property with sjrpp unit we find it irrelevant that these components have no independent purpose because unit and the common facilities at the sjrpp were already placed_in_service and performed their designed function without these components when unit and the common facilities were placed_in_service these items formed a complete unit that served the intended purpose of producing power these components functioned without the wrap up work and enhancements and deficiencies work see consumers power co v commissioner supra pincite while the wrap up work and enhancements and deficiencies work might be necessary to the production of power at the sjrpp at some date in the future these components were not essential on the date unit and the common facilities were placed_in_service because the sjrpp unit and the common facilities were placed_in_service and produced power in a year before the wrap up work and enhancements and deficiencies work was completed we conclude that these latter components constitute separate_property petitioner makes no argument that the wrap up work and enhancements and deficiencies work qualify as self- constructed property independently from the sjrpp unit and the common facilities as a result petitioner has not shown that it committed or incurred by date the lesser_of dollar_figure million or percent of the cost of property consisting of the wrap up work and enhancements and deficiencies work and therefore does not meet the requirements of tra section b b tra section b b also requires that a taxpayer had to begin construction of the property for which it seeks an itc by date the conference_report clarifies when construction begins for purposes of tra section b b construction of a facility or equipment begins when physical work of a significant nature starts h conf rept vol ii supra at ii-56 c b vol pincite physical work does not include preliminary activities such as planning or designing researching or developing id when the property at issue is a building ‘property’ includes all of the normal and customary components that are purchased from others and installed without significant modification id as we have previously held petitioner cannot meet this requirement by treating the wrap up work and enhancements and deficiencies work as one property with unit and the common facilities at sjrpp mr reid testified that er4110 was the er that was opened as the wrap er to do the remaining construction items under unit and common facility this er was first authorized on date with respect to the wrap up work we find that petitioner did not begin construction by date because this work was not authorized until similarly mr reid testified that the work orders for the enhancements and deficiencies work were authorized in with respect to the enhancements and deficiencies work we find that petitioner did not begin construction by date because this work was not authorized until we hold that petitioner is not entitled to an itc under tra section b b for the wrap up work and enhancements and deficiencies work because it did not incur or commit the lesser_of dollar_figure million or percent of the cost of the property by date and did not begin construction until after date distribution and transmission substations petitioner seeks an itc under the self-constructed property transitional rule for costs incurred for the components of the distribution and transmission substations during the and taxable years of dollar_figure dollar_figure and dollar_figure respectively petitioner asserts that each distribution and transmission substation constitutes one functionally integrated piece of property comprised of all its component parts as evidenced by its original designs and plans and its ultimate construction and use in fpl’s business as functionally integrated pieces of property petitioner argues that the components at issue satisfy the requirements of tra section b b respondent argues that these component parts constitute separate pieces of property which fail to satisfy the requirements of tra section b b we find that petitioner misinterprets the single property rule to allow components to constitute a single piece of property when all of the component sections and related substations were planned and designed to serve a specific integrated function as we discussed in the analysis of the sjrpp wrap up work and enhancements and deficiencies work haw indep refinery inc and consumers power co hold that components make up a single unit_of_property when each component is necessary for the unit to operate as intended at the time that the unit is placed_in_service petitioner’s components differ from those in haw indep refinery inc and consumers power co because petitioner’s substations performed their intended function when they were placed_in_service several years before the addition of the components at issue because the relevant facts for each component at issue are very similar we shall not address each item individually we shall use the alva substation as a representative example the see appendix a for a list of the distribution and transmission substation components for which petitioner seeks an itc alva substation was commercially operational in however fpl installed the second transformer at this substation at least years later although fpl originally designed the alva substation as a two-transformer substation petitioner installed the second transformer only when growth and reliability concerns demanded the additional transformer because the substation operated for an extended period of time without the components at issue these components were not required or essential to the substation’s ability to produce power see armstrong world indus inc v commissioner f 2d pincite if a project has component parts which can function as planned in a wholly independent manner then a court may find that each component is a ‘property placed in a condition or state of readiness and availability for a specifically assigned function ’ the second transformer improved fpl’s service while additional components may have been integral to the production of power at a later date these components were not necessary for the production of power when the substations were placed_in_service as improvements these components may allow petitioner to provide better service to its customers however the transitional rules establish a higher threshold than improving existing equipment because the distribution and transmission substations were placed_in_service and operational in years before the installation of the components at issue we conclude that these components constitute separate_property petitioner makes no argument that the distribution and transmission substation components at issue qualify as self-constructed property independently from the substations as a result we find that petitioner did not incur or commit dollar_figure million or percent of the construction costs by date even though petitioner’s original plan for these substations included the components at issue petitioner provided no evidence that it actually incurred any costs for these components before also petitioner failed to offer any evidence showing that it had a binding obligation or a commitment to pay the construction costs for these components similarly we find that petitioner failed to establish that the construction of the distribution and transmission substation components began by date for example the er authorizing the construction of the second transformer at the alva substation was not authorized until late early mr veronee testified that petitioner did not begin construction of a component before the budget items and expenditure requisitions were authorized further petitioner did not provide any evidence to suggest that it did not follow this procedure when it installed the components at issue as a result we find that petitioner did not begin construction at the alva substation before as with the alva substation fpl did not have authorization to construct the other components at issue as of date because petitioner did not incur or commit the lesser_of dollar_figure million or percent of the construction costs of the property by date and did not begin construction as of date we hold that petitioner is not entitled to an itc for the distribution and transmission substation components under the self-constructed property rule transmission line systems petitioner claims an itc for costs incurred for the components that it added to the jensen-midway-turnpike and the andytown-lauderdale transmission lines with respect to the jensen-midway-turnpike transmission line petitioner placed property in service with tax bases of dollar_figure and dollar_figure in the and taxable years respectively with respect to see appendix a which lists the distribution and transmission substation components at issue and the authorization date as stated on its expenditure request specifically petitioner claims an itc for the following components of the jensen-midway-turnpike transmission line turnpike substation--install third-feeder position turnpike substation--add a third 230-kv line terminal and crane- turnpike 230-kv line--construct a new line for the andytown-lauderdale transmission line petitioner claims an itc for the following components hiatus-melaleuca 230-kv line construction andytown-trace 230-kv construction andytown sub-add 230-kv lauderdale terminal and lauderdale plant-revise relay for 230-kv andytown the andytown-lauderdale transmission line petitioner placed property in service with tax bases of dollar_figure dollar_figure and dollar_figure in and taxable years respectively petitioner claims that these transmission lines were essential components to the jensen-midway-turnpike and andytown-lauderdale substations therefore the costs incurred and construction date requirements of tra section b b must be analyzed from the perspective of the transmission line system respondent argues that the transmission line components constitute separate_property from the transmission line system as a separate_property respondent asserts that petitioner failed to incur or commit any costs before date and that the construction of these components had not begun before that date we agree with respondent components will constitute a single property when all parts are functionally interdependent and essential to the operation of the unit as a whole when the unit becomes operational armstrong world indus inc v commissioner f 2d pincite haw indep refinery inc v united_states f 2d pincite consumers power co v commissioner t c pincite we find that the jensen-midway-turnpike and the andytown-lauderdale transmission line components constitute separate_property unlike haw indep refinery inc where the refinery’s function depended on the offsite components petitioner received power using the transmission line systems before the installation of the components at issue when a unit_of_property has been placed_in_service and is available to perform its intended function component parts added to the unit after it has been placed_in_service constitute separate pieces of property see armstrong world indus inc v commissioner supra pincite the fact that the transmission line systems received power before petitioner installed these components indicates that the jensen- midway-turnpike and the andytown-lauderdale transmission lines functioned properly without the additional components at issue instead the components at issue enhanced the reliability of the jensen-midway-turnpike and the andytown-lauderdale transmission lines helping petitioner meet the growing demand for power mr sanders testified the dispatch of the resources to serve the load changes over time and the facilities that you would place in service say initially to receive the power may not be all that’s required to receive the power forever or through the duration of whatever period of time you plan on buying power as time marches on the dynamics of the resources serving the load change part of system planning is to continually review the plans that we have for expansion and decide whether or not it’s prudent to add a particular facility at a particular point in time or not we may think we need a b c d pieces but we only need a and b to begin with and part of planning is to continually reevaluate that plan and to decide whether or not you really need c and d 66_tc_718 is distinguishable from petitioner’s case in noell the taxpayer sought an itc for a runway that he constructed on his property id pincite the construction of the paved runway began in and finished in id pincite the runway consisted of three base layers of rock and two layers of asphalt id after the rock base layers were installed in some planes used the runway but the roughness of the rock surface made it unsatisfactory for permanent use and pilots risked damaging their planes by landing on the runway id pincite in addition it was usable only in good weather the commissioner argued that the runway was placed_in_service in when the rock surface allowed planes to use the landing strip id pincite the court rejected this argument reasoning that the rock surface could not be used on a permanent basis and that it was clearly only a stage in the construction of the facility id pincite the court found that the runway was placed_in_service in when the paved runway was in full service id unlike the temporary runway in noell fpl installed the original equipment for the jensen-midway-turnpike and the andytown-lauderdale transmission lines to receive power permanently the transmission lines were not temporary or works in progress by subsequently adding the components in issue petitioner sought to enhance the existing transmission line systems to satisfy increased demand and to improve reliability the initial transmission line equipment was a completed unit that performed its intended purpose when petitioner placed it in service the equipment for which petitioner claims an itc constitutes an expansion or improvement to the original transmission lines petitioner makes no argument that the components in issue qualify as self-constructed property independently from the jensen-midway-turnpike and the andytown-lauderdale transmission lines we find that petitioner failed to incur or commit the lesser_of dollar_figure million or percent of the construction costs by date the costs to construct the jensen-midway-turnpike transmission line components were authorized in late early similarly the andytown-lauderdale transmission line components were authorized in late early in addition petitioner argues that it had committed to the construction costs in its application_for corridor certification under the state of florida transmission line siting act we find nothing in the approved application that obligates petitioner to begin construction in the future or to make any future payments for the construction costs of the transmission we note that the application offered into evidence refers only to the jensen-midway-turnpike transmission line lines we agree with respondent that a granted application only constitutes permission to proceed with the construction of the transmission lines not a binding contract to incur the construction costs petitioner further relies on mr saunders’s testimony that it was not likely that fpl would abandon the completion of the transmission lines after its certificate received approval while it may have been unlikely that fpl would have abandoned these plans to construct the transmission lines at issue mr saunders’s testimony does not indicate that fpl had incurred any costs or had a binding obligation to incur these costs additionally tra section b b mandates that a taxpayer begin construction as of date to receive an itc under the self-constructed property transitional rule fpl generally does not begin construction before an expenditure requisition has been authorized the expenditure requisitions that relate to these items indicate that petitioner authorized the construction of the transmission lines after date the following table lists the transmission components at issue and the authorization dates stated on the expenditure requests transmission line component year authorized expenditure requisition crane-turnpike er kv line continued also the expenditure requisitions that relate to the transmission line components refer to budget items with the exception of the budget item for the hiatus-melaleuca 230-kv line each budget item states that petitioner planned to begin construction after date we find that petitioner continued third feeder- er turnpike substation third 230-kv line- late early er turnpike substation 230-kv line- late er andytown-trace lauderdale terminal- er andytown substation 230-kv line-andytown er 230-kv line-hiatus- er melaleuca er which authorizes expenditures_for the hiatus- melaleuca 230-kv line refers to bi bi states that the date work to be started is date er which authorizes expenditures_for the crane- turnpike 230-kv line refers to bi bi states that the date work to be started is date er which authorizes expenditures to construct the kv andytown-trace line refers to bi er which authorizes expenditures to construct the lauderdale terminal at the andytown substation also refers to bi er which authorizes expenditures to install relay equipment for the 230-kv line at andytown refers to bi bi states that the date work to be started is date bi relating to the third-feeder position and the third 230-kv line at the turnpike substation was not offered into evidence t he failure of a party to introduce evidence within his possession and which if true would be favorable to him continued did not begin construction of the transmission line components at issue by date we hold that petitioner is not entitled to an itc under tra section b b for the jensen-midway-turnpike or the andytown-lauderdale transmission lines because it failed to incur or commit the dollar_figure million or percent of the construction costs by date and petitioner did not begin construction of the components at issue before backfit items at st lucie petitioner claims an itc for the following backfit items at the st lucie nuclear power plant facility the underwater intrusion system the condensate polisher tie line and the instrument air upgrade petitioner seeks an itc for the cost of the underwater intrusion system of dollar_figure in the taxable_year petitioner seeks an itc for the costs incurred for the condensate polisher tie line during the and taxable years of dollar_figure and dollar_figure respectively petitioner also seeks itcs for the costs of the instrument air upgrade property in the and taxable years of dollar_figure dollar_figure and dollar_figure respectively petitioner continued gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir thus we conclude that bi would have shown that petitioner began construction of the third-feeder position and the third 230-kv line at the turnpike substation after date makes no argument that these backfit items qualify as self- constructed property independently from st lucie unit sec_1 and respondent argues that fpl satisfies the requirements of tra section b b only by bootstrapping these items to st lucie unit sec_1 and a underwater intrusion system in arguing that the underwater intrusion system qualifies for the self-constructed property transitional rule petitioner relies on steelcase inc v united_states aftr 2d ustc par big_number w d mich in steelcase the taxpayer began building its corporate development center in date id on date the taxpayer temporarily stopped construction to redesign the shape of the building id the taxpayer continued construction using a new design on date id the court found that the taxpayer was entitled to an itc under the self-constructed property rule reasoning that the self-constructed property rule does not prohibit the taxpayer from making modifications id while the binding contract rule and the equipped-building rules specifically forbid taxpayers from making substantial modifications after the transition date the self-constructed property rule does not include a similar restriction id by failing to include this language congress chose not to limit modifications under the self-constructed property rule id we find that the underwater intrusion system is separate_property for purposes of tra section b b we disagree with petitioner that steelcase supports a finding that the underwater intrusion system is entitled to an itc under the self- constructed property rule although steelcase acknowledges that a taxpayer may modify construction plans and still qualify for an itc for its self- constructed property we do not think that this case applies to fpl’s underwater intrusion system in steelcase the taxpayer redesigned the corporate development center in the early stages of construction and before the building operated as the corporation’s headquarters petitioner however redesigned the underwater intrusion system after st lucie unit sec_1 and became operational st lucie was placed_in_service and functioned as a power plant before the underwater intrusion system was redesigned and installed therefore the redesigned system was not integral or necessary to the operation of the plant see armstrong world indus inc v commissioner f 2d pincite because the redesigned underwater intrusion system was not essential for st lucie to produce power we find that the system constitutes separate_property see haw indep refinery inc v united_states f 2d pincite consumers power co v commissioner t c pincite because we have found that the redesigned underwater intrusion system constitutes separate_property the system must satisfy the requirements of tra section b b independently from st lucie unit sec_1 and as a result we find that petitioner failed to incur or commit dollar_figure million or percent of the construction costs of the redesigned underwater intrusion system before date er which was not approved until late early authorized fpl to construct the underwater intrusion system we find that fpl did not begin construction before date because petitioner did not receive authorization for the redesigned underwater intrusion system until late early we find that the underwater intrusion system does not qualify for an itc under the self-constructed property rule because petitioner failed to incur or commit dollar_figure million or percent of the construction costs as of date and petitioner did not begin construction of the system as of date b condensate polisher tie line petitioner contends that the condensate polisher tie line qualifies for an itc under the self-constructed property transitional rule petitioner asserts that the condensate polisher tie line and st lucie unit constitute a single unit_of_property respondent argues that these items constitute separate_property and that petitioner is not entitled to an itc under tra section b b because unit was placed_in_service before fpl built the condensate polisher tie line we disagree with petitioner and find that the tie line constitutes separate_property although a condensate polisher is necessary to prevent excessive corrosion in the steam generator st lucie unit was placed_in_service and operated without the tie line system petitioner operated st lucie unit while it conducted a study to determine the best_method for preventing corrosion demonstrating that st lucie unit had an independent function before the completion of the condensate polisher tie line property in issue see armstrong world indus inc v commissioner supra pincite petitioner states that the tie line was placed_in_service in and the parties stipulate that st lucie unit was operational in unlike haw indep refinery inc where the oil refinery facility could not perform its function without the pipelines and the tanker- mooring facility st lucie unit produced power years before the installation of the condensate polisher tie line petitioner’s condensate polisher tie lines are distinguishable from the corporate development center in steelcase inc v united_states supra in steelcase the design modification took place during the construction of the building which had not been placed_in_service in this case petitioner built st lucie unit placed it in service and then redesigned and installed the condensate polisher tie line we find that st lucie unit and the condensate polisher tie lines are separate properties we find that petitioner did not incur or commit dollar_figure million or percent of the costs for the condensate polisher tie line as of date er which was processed in authorized the condensate polisher tie line at st lucie unit we find that petitioner failed to begin construction before date we hold that petitioner is not entitled to an itc with respect to the condensate polisher tie line c instrument air upgrade the final backfit item for which petitioner seeks an itc is the instrument air upgrade system petitioner argues that the st lucie power plant’s original design included the instrument air system further petitioner asserts that the self- constructed property rule provides relief from the itc repeal for the redesign of an essential component respondent argues that the instrument air upgrade system constitutes a separate piece of property from st lucie unit sec_1 and because these power plants operated for several years without the instrument air upgrade a condensate polisher was included in the design plan for st lucie unit sec_1 and petitioner however did not install the condensate polisher tie line at unit as designed but instead fpl conducted a study to determine the need for the condensate system fpl’s engineers recommended the condensate polisher tie lines in a date study and fpl’s corporate staff agreed to the engineering recommendation in date because the system constitutes separate_property respondent argues that petitioner failed to incur or commit dollar_figure million or percent of costs as of date and failed to begin construction as of that date petitioner relies on steelcase inc v united_states aftr 2d ustc par big_number w d mich to support its argument that the redesign of ‘property’ during construction simply does not create separate ‘property’ as respondent suggests we find that the building in steelcase is distinguishable from petitioner’s instrument air upgrade the taxpayer in steelcase redesigned its building after construction had begun and before the completion of the building while petitioner placed the instrument air system in service in st lucie unit sec_1 and when they became operational and then redesigned the system several years later the rationale of steelcase which found that property could qualify as self- constructed property when a taxpayer made design modifications during construction does not allow taxpayers to redesign property after the transition date when it has placed the facility in service and then decides to reconstruct the component at a later date because st lucie unit sec_1 and were placed_in_service and operated before the installation of the instrument air upgrade we think that the components at issue constitute separate_property armstrong world indus inc v commissioner f 2d pincite haw indep refinery inc v commissioner f 2d pincite we find that petitioner failed to incur or commit dollar_figure million or percent of the construction costs for the instrument air system upgrade as of date in the fall of er was approved for the instrument air upgrade at st lucie unit of dollar_figure however this er indicates that petitioner only received authorization to incur dollar_figure to upgrade the instrument air system tra section b b demands that a taxpayer actually incur the expenses to construct its property or that a taxpayer commit to such construction costs in the future here petitioner simply received authorization to expend funds of the construction for the instrument air upgrade petitioner did not become liable for the instrument air system upgrade costs when it received this authorization petitioner began construction of the instrument air upgrade at st lucie unit on date construction of the instrument air upgrade at st lucie unit began on date while petitioner has satisfied the construction date requirement with respect to st lucie unit it failed to begin construction of st lucie unit as of date accordingly we hold that petitioner is not entitled to an itc for the instrument air system upgrade because it failed to incur or commit dollar_figure million or percent of the construction costs of the instrument air upgrade at unit sec_1 or as of date and it failed to begin construction of the system at unit as of date spent fuel rack systems petitioner also claims an itc for the costs of the spent fuel rack systems installed at st lucie unit and turkey point unit spent fuel racks in issue during the and taxable years of dollar_figure dollar_figure and dollar_figure respectively petitioner contends that the spent fuel rack system was conceived designed and constructed as a unit and that the spent fuel racks at st lucie and turkey point nuclear power plants constitute a single functionally integrated property respondent argues that the spent fuel racks in issue and the already existing spent fuel racks at st lucie unit and turkey point unit constitute separate_property and therefore petitioner failed to incur or commit any costs before or begin construction before petitioner relies on the testimony of mr bible fpl’s engineering manager to support its contention that the spent fuel racks constitute a single property specifically mr bible testified we have in the past had the licenses and we have transferred fuel from one pool to the other the designs are such that they can accommodate fuel from either unit q do fpl’s nuclear engineers such as yourself view the total capacity of both spent fuel pools at each of the nuclear power facilities as available for the storage of any spent fuel generated at that facility a yes with any of our design activities we’re looking at spent fuel storage capability we consider the sum total of the pools as the useable inventory we find that the spent fuel racks in issue and the spent fuel racks at st lucie unit and turkey point unit are separate properties the spent fuel racks added at st lucie unit and turkey point unit increase fpl’s overall storage capacity while the spent fuel racks in issue might have become necessary or essential at some future date components constitute a single unit_of_property only when they are necessary for the unit to perform its intended function at the time the unit is placed_in_service see armstrong world indus inc v commissioner f 2d pincite consumers power co v commissioner t c pincite here the nuclear power plants and the respective spent fuel rack systems operated before the installation of the spent fuel racks in issue once petitioner placed operational spent fuel racks into service any subsequent racks added to the power plants constitute separate units of property further the fact that the spent fuel rack system is designed to accommodate fuel from another unit fails to show that the units are functionally interdependent although the flexibility created by interchangeable spent fuel racks may make these items more useful to petitioner we do not think that this feature makes the spent fuel racks interdependent or essential to the other racks because the spent fuel racks at st lucie unit and turkey point unit were placed_in_service before the components in issue we conclude that the spent fuel racks in issue constitute separate_property as a result we find that petitioner did not incur or commit dollar_figure million or percent of the construction costs for the spent fuel racks at st lucie unit or turkey point unit as of date we also find that petitioner did not begin construction of the spent fuel racks in issue as of date er indicates that petitioner authorized construction of the spent fuel racks at st lucie unit in january or date this er refers to bi which describes the spent fuel storage racks planned for st lucie unit and states that date work to be started january we find that petitioner began construction of the spent fuel racks at st lucie unit after date with respect to the spent fuel racks at turkey point unit er authorized the construction of the spent fuel racks at turkey point unit in date er refers to bi however this budget item is not contained in the record we believe that petitioner did not begin construction of the spent fuel racks before it received authorization to expend funds on these items we find that petitioner began construction of the spent fuel racks at turkey point unit after date accordingly we hold that petitioner is not entitled to an itc under tra section b b for the spent fuel racks at st lucie unit and turkey point unit because petitioner did not incur or commit the lesser_of dollar_figure million or percent of the cost of the property by date and petitioner did not begin construction until after date e tra section b c -- plant facility rule in affording relief from the itc repeal sec_49 incorporates the transitional rule provided in tra section b c known as the equipped building plant facility rule specifically tra section b c provides in general -- the amendments made by section shall not apply to-- c an equipped building or plant facility if construction has commenced as of date date pursuant to a written specific plan and more than one-half of the cost of such equipped building or facility has been incurred or committed by such date tra section b defines plant facility as follows plant facility --for purposes of paragraph the term plant facility means a facility which see supra note does not include any building or with respect to which buildings constitute an insignificant portion and which is-- a a self-contained single operating_unit or processing operation b located on a single site and c identified as a single unitary project as of date date tra section b c mandates that a taxpayer construct a plant facility pursuant to a written specific plan the statute and the regulations fail to define the term written specific plan however the legislative_history explains why congress included this requirement in the plant facility transitional rule according to the conference_report the plan referred to must be a definite and specific plan of the taxpayer that is available in written form as evidence of the taxpayer’s intentions h conf rept vol ii supra at ii-57 c b vol pincite the two words written and specific modify the word plan to ensure that taxpayers have physical evidence that memorializes their intent to construct the specific items for which they claim the itc id we look to the plain meaning of the word specific black’s law dictionary 8th ed defines the word specific a sec_129 see supra note of relating to or designating a particular or defined thing explicit petitioner argues that tra section b c provides relief from the itc repeal for the following items the backfit items at st lucie nuclear power plant the wrap up work and enhancements and deficiencies work at the sjrpp and the equipment installed at the distribution and transmission substations respondent argues that petitioner is not entitled to an itc for these items because petitioner failed to offer evidence of written specific plans did not begin construction by date and did not incur or commit more than one-half of construction costs by date backfit items at st lucie in asserting that fpl is entitled to an itc for the backfit items petitioner specifically lists the following properties that qualify under the plant facility exception the underwater intrusion system the condensate polisher tie line and the instrument air system upgrade petitioner asserts that the construction plan for st lucie unit sec_1 and satisfies the written specific plan requirement of the plant facility rule st lucie unit sec_1 and were placed_in_service in and respectively the underwater intrusion system property was placed_in_service during the taxable_year with a tax basis of dollar_figure the condensate polisher tie line was placed_in_service during the and taxable years with tax bases of dollar_figure and dollar_figure respectively the instrument air upgrade property was placed_in_service during the and taxable years with tax bases of dollar_figure dollar_figure and dollar_figure respectively respondent argues that petitioner fails to satisfy the written specific plan requirement because the one-page plot plan does not specifically identify the backfit items at the st lucie unit sec_1 and we conclude that petitioner failed to introduce a written specific plan for the backfit items although the parties stipulate that the one-page plot plan constituted construction plans for the st lucie unit sec_1 and petitioner has failed to prove that the plan satisfies the specificity required by tra section b c mr paduano a retired fpl manager testified that the construction plan identifies the top view of the power plant showing the major buildings and some of the major equipment and the general layout locations of those equipments and buildings however he further testified that this document does not specifically identify the backfit items at issue mr paduano testified that petitioner constructed st lucie unit sec_1 and using tens of thousands of drawings for this site plan mr paduano worked on a broad area of projects primarily resolving technical issues and plan modifications and backfit however petitioner failed to introduce any drawings detailing the backfit items because the construction plans for st lucie unit sec_1 and lacked the precise detail necessary to identify the backfit items these plans fail to satisfy the requirements of the plant facility rule while tra section b c requires a specific plan petitioner’s plot plan neither specifically identifies any of the backfit items nor identifies the location of these items at st lucie nuclear plant although mr paduano testified that petitioner has specific drawings for these items petitioner failed to introduce these drawings into evidence absent written plans that precisely and unambiguously identify the backfit items we hold that petitioner’s plot plan lacks the specificity required by tra section b c the underwater intrusion system the condensate polisher tie line and the instrument air system upgrade do not qualify as transition property under tra section b c wrap up work and enhancements and deficiencies work at the sjrpp petitioner contends that the sjrpp wrap up work and enhancements and deficiencies work qualify for the plant facility rule_of tra section b c this property was placed_in_service during the and taxable years with tax bases of dollar_figure dollar_figure and dollar_figure respectively respondent argues that the sjrpp items do not qualify under tra section b c because petitioner failed to introduce a written specific plan and failed to incur or commit more than one-half of the construction costs by date a written specific plan petitioner and respondent agree that the sjrpp was built pursuant to written specific plans however respondent contends that petitioner fails to meet the written specific plan requirement of tra section b c because petitioner failed to proffer any plans drawings blueprints etc verifying its intentions to construct these items as of date petitioner offered the testimony of mr reid a lead project scheduler for petitioner that fpl constructed the sjrpp using more than big_number drawings he testified that specific plans were used for even the smallest components of the sjrpp’s construction however petitioner offered into evidence only the general maintenance drawings for the sjrpp tra section b c expressly requires that a taxpayer construct a plant facility pursuant to a written specific plan the conference_report indicates that this element is necessary to establish that a taxpayer intended to construct the item for which an itc is claimed h conf rept vol ii supra at ii-57 c b vol pincite no doubt petitioner constructed the sjrpp using extensive and specific drawings and diagrams yet the plan introduced by petitioner lacked the specificity necessary to identify the wrap up work and enhancements and deficiencies work while petitioner argues that mr reid linked each work order in issue to the original written plan tra section b c requires that a taxpayer introduce an actual written plan that specifically identifies the items in order to receive the itc under the plant facility rule without the written specific plan we cannot determine whether these items were part of the plans for the sjrpp as of date or whether these specific items result from subsequent plans we also note that the plan introduced by petitioner is the seventh revision dated after date the exact date of the revision is illegible but it appears to have been made in the conference_report indicates that insignificant modification to the written specific plan will not jeopardize an itc under the plant facility rule however significant revisions after date will disqualify a plant facility construction from the relief provided by tra section b c h conf rept vol ii supra at ii-57 c b vol pincite petitioner failed to prove that these revisions were insignificant and mr reid testified that he did not know whether the revisions were significant we find that petitioner failed to offer into evidence a written specific plan relating to the wrap up work and enhancements and deficiencies work b costs committed or incurred even assuming arguendo that petitioner’s plan satisfies the written specific plan requirement we find that petitioner did not commit or incur one-half of the construction costs as of date petitioner asserts that it satisfied this requirement because it was jointly obligated for the construction contracts entered into by the jea respondent argues that petitioner cannot incur or commit more than percent of the construction costs to the sjrpp because petitioner owns only a 20-percent interest in the power plant while respondent relies on 114_tc_72 petitioner attempts to distinguishes its case from payless cashways in payless cashways this court examined the equipped building rule_of tra section b c the court found that the taxpayer did not incur or commit more than percent of the costs because tra sec b c provides the elements for both the equipped building and the plant facility transitional rules the conference_report indicates that the elements of these two transitional rules have the same meaning see h conf rept vol ii supra at ii-57 c b vol pincite noting that the equipped building rule applies when there is a building and that the plant facility rule applies where the facility is not housed in a building the limited_partnership incurred the expenses under the construction_contract not the taxpayer who was a limited_partner id pincite the tra transitional provisions make no accommodation for attributing costs incurred by a limited_partnership to the partners for the purpose of determining whether they have ‘incurred or committed’ costs id furthermore the court stated that even if the taxpayer could attribute the costs incurred those costs attributable to the taxpayer would be limited to its percent interest in the partnership which was approximately percent id according to the agreement for joint_ownership construction and operation the jea and fpl agreed to own the sjrpp as tenants in common the jea owned an 80-percent undivided_interest and fpl owned a 20-percent undivided_interest the agreement provides that the co-owners shall pay into the construction and plant account i in proportion to their ownership interests amounts of costs of construction and costs of plant incurred or accrued after the date of the closing we agree with respondent that petitioner’s 20-percent ownership_interest in the sjrpp limits its costs incurred or committed to no more than percent payless cashways supports the finding that petitioner did not satisfy the costs incurred or committed requirement of the plant facility transitional rule we find payless cashways instructive because it notes that if such attribution were proper we would be unwilling to attribute to payless more than dollar_figure percent of the costs of construction which was the extent of payless’ interest in the tps partnership id pincite in this case we find that attribution to fpl is proper because petitioner incurred the expenses as a tenant in common not as a partner we follow the guidance of payless cashways by limiting the construction costs committed or incurred by petitioner to its percentage of ownership because fpl owned only a 20-percent interest in the sjrpp its percentage of the construction costs is limited to percent therefore fpl does not satisfy the plant facility requirement because it has not incurred or committed more than one-half of the construction costs because petitioner failed to provide a written specific plan and failed to incur or commit one-half of the construction costs we hold that petitioner is not entitled to an itc for the wrap up work and enhancements and deficiencies work at the sjrpp under tra section b c distribution and transmission substations petitioner claims that transformers and other equipment installed at the distribution and transmission substations qualify for itcs under the plant facility transitional rule the distribution and transmission substation components for which petitioner claims itcs were placed_in_service during the and taxable years with tax bases of dollar_figure dollar_figure and dollar_figure respectively respondent contends that petitioner failed to introduce written specific plans in addition respondent asserts that these substations do not qualify for the plant facility rule because petitioner did not begin construction and did not commit to the construction costs by date a written specific plan we find that petitioner satisfies the written specific plan requirement of the plant facility transitional rule ken veronee a substation engineer for fpl testified that the plot plans showed the location and the number of the transformers at the substations at trial mr veronee specifically identified the equipment on each plot plan and testified that the equipment for which petitioner seeks an itc was within the scope of the original plan the plot plans consist of diagrams that for the following substations petitioner introduced the plot plans and mr veronee testified that the transformers and other equipment at issue were included in these plans alva substation babcock substation cedar substation court substation broward and crystal substations deltona substation dumfounding substation golden gate substation hollybrook substation lakeview substation lewis substation lindgren substation miami lakes substation milam substation park substation howard and proctor substation remsburg substation rubonia substation saga substation southside substation springtree substation st joe substation sweetwater substation willow substation and winkler substation specifically depict and locate the transformers at the distribution and transmission substations respondent asserts that petitioner does not satisfy the written specific plan requirement because the diagrams submitted by fpl included revisions after date we disagree with respondent as we noted the conference_report indicates that a taxpayer may modify the written plan as long as the modifications are not significant h conf rept vol ii supra at ii-57 c b vol pincite mr veronee testified that the revisions made after date reflect the original design for each substation because these modifications adhere to the original design we believe that they are insignificant and allowable under tra section b c although mr veronee testified that the hiatus substation plot plan would have contained information similar to that in the other plot plans petitioner did not introduce the plot plan for this substation as a result petitioner does not satisfy the written specific plan requirement for the hiatus substation for the remaining substations at issue the plot plans satisfy the written specific plan requirement of tra section b c because the plans provide written diagrams of the substations and specifically identify the equipment that petitioner constructed b commencement of the construction petitioner argues that it began construction of each substation before date and for each of the items at issue construction commenced on the same date as the underlying substation respondent argues that construction did not begin until after date because the plant facility rule requires that the equipment at these substations must be analyzed separately from the original construction tra section b c requires that the construction of a plant facility must have commenced as of date to qualify for relief from the itc repeal further tra section b defines the term plant facility as a single operating_unit and as a single unitary project in a prior repeal of the itc plant facility transitional relief applied to each operating_unit separately in 82_tc_638 this court rejected the taxpayer’s argument that the entire refinery including the alkylation unit constituted a plant facility in citing the legislative_history the court indicated that congress rejected this interpretation of a plant facility the court stated ‘the fact that a single operating_unit or processing operation is connected by pipes conveyor belts etc to one or more other units or processing operations in an integrated processing or manufacturing system does not cause the whole system to be a plant facility ’ id pincite quoting s rept pincite 1969_3_cb_423 and citing similar language in h rept part pincite 1969_3_cb_200 the refinery’s operation did not depend on the alkylation unit as demonstrated by its operation for several years before the construction of the alkylation unit id pincite the court held that the alkylation unit itself not the refinery as a whole was the plant facility under sec_49 of the code id like the alkylation unit in okc corp v commissioner supra petitioner’s transformers and other equipment at issue are distinct from the original substation construction the substations were placed_in_service and in operation before the installation of the items at issue for example the alva see appendix a which provides the dates that petitioner approved the er for each of the items at issue each substation and the date that it was placed_in_service or scheduled to be completed is as follows substation date alva babcock cedar court crystal deltona dumfoundling golden gate hollybrook lakeview lewis date date date date sometime between and date date date date date continued substation operated for at least years before petitioner added the equipment for which it claims an itc because petitioner operated these substations for several years before the addition of the items at issue we conclude that the transformers not the entire substations constitute the plant facilities for purposes of tra section b c because we find that the equipment at issue not the entire substation constitutes the plant facilities petitioner had to commence construction of these items by date sec_49 tra section b c the record reveals that construction of the items at issue did not begin by date mr veronee testified that fpl’s procedure generally requires that both a budget item and an expenditure requisition receive approval before construction begins for the items at issue all of the expenditure requisitions received approval after the year see appendix a listing the expenditure continued lindgren miami lakes milam park proctor remsburg rubonia saga southside springtree st joe sweetwater willow winkler sometime between and sometime between and date date date date date date date sometime between and date date requisition approval dates we find that petitioner failed to begin construction by date as required by the plant facility transitional rule c costs committed or incurred even assuming arguendo that petitioner had commenced construction as required by tra section b c we agree with respondent that fpl failed to incur or commit to the construction costs by date tra section b c requires that more than one-half of the cost of such facility has been incurred or committed by date see sec_49 petitioner asserts that it had committed to percent of the construction costs as evidenced by the plot plan we disagree we think that the plain meaning of committed as used in tra section b c requires that a taxpayer contract for or be obligated to the construction of the property see webster’s third new international dictionary defining commit as to contract or bind by obligation to a particular disposition although the plot plans provide for additional transformers that petitioner may install in the future mr veronee testified that the plans did not mandate that petitioner construct these additional items mr veronee further testified that petitioner would only install the additional transformers when increased demand required fpl to expand mr veronee testified q and florida power light would have put the second transformer in only when and if growth reached the point where it was necessary emphasis added a that is correct these plans were projections for the future which allowed fpl to expand its facilities to satisfy increased demand or to improve reliability while the plot plans allowed petitioner to add transformers and other equipment as needed the plans did not obligate petitioner to construct any of these items because petitioner was never bound to complete the projects outlined in the plot plans we conclude that petitioner did not commit to one-half of the construction costs as of date as required by tra section b c because petitioner failed to begin construction or commit to one-half of the construction costs as of date we hold that tra section b c does not provide petitioner with relief from the itc repeal for the distribution and transmission substations conclusion we find that petitioner is not entitled to relief from the itc repeal pursuant to sec_49 and tra sections and to reflect the foregoing an appropriate order will be issued appendix a equipment installed at substations the first column of the table shows the name by which fpl refers to the substations the second column plot plan depicts the year the first plot plan was created and the number of transformers shown on that plot plan generally fpl initially installed fewer transformers on a substation than were depicted on the plot plan the third column provides the er for which fpl seeks an itc that column is further broken down into four subcolumns the er number the date approved the amount authorized and how the money was expended for example mr veronee explained again on the plot plan we lay the alva substation out for an ultimate two transformer station our distribution planning group said you know that we needed to buy this piece of property and the ultimate development of this substation mr veronee explained that fpl always planned designed and intended the alva substation to have a second transformer but it just took those seven or eight years for the load to grow in the area for reliability to require us to add that second transformer his testimony was generally consistent with the other substations shown on our table the er’s contain numerous areas for signatures typically the er was not signed by all of the individuals at the same time accordingly we have listed the year s during which the er was signed generally mr veronee testified that equipment added continued substation name plot plan expenditure requisition transformers er no date approved amount equipment for which itc claimed dollar_figure 2d transformer year alva babcock cedar court crystal deltona dumfoundling golden gate hollybrook lakeview lewis lindgren - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 3d feeder 4th feeder 138-kv terminal line 5th 6th feeder sec_3d transformer 5th feeder 3d transformer 2d transformer 4th feeder 4th feeder construct substation transformers feeders big_number big_number big_number big_number big_number 6th feeder 7th feeder 4th feeder 5th feeder add transformer big_number 9th feeder continued under each er was within the original scope of that substation’s plot plan he testified that the installation of the equipment in those ers was with the original scope of the plot plans and that fpl was committed to install the number of transformers feeders as depicted on the original plot plan for each substation generally the ers explain that the expenditures_for such equipment were needed because of increased load growth miami lakes milam park proctor remsburg rubonia saga southside springtree st joe sweetwater willow winkler hiatus - no plot plan big_number 10th feeder big_number construct transformer section of substation 137big_number 6th feeder big_number big_number --- big_number big_number big_number big_number 3d transformer 3d feeder 2d transformer 4th feeder 2d transformer 3d feeder 2d transformer 3d 4th feeder 2d transformer 3d feeder big_number 2d transformer big_number 6th feeder 140big_number 3d transformer big_number big_number big_number big_number big_number big_number big_number 3d feeder 5th feeder 5th feeder 3d feeder 2d transformer 2d transformer 3d feeder 4th feeder 137because of the quality of the exhibit in evidence we are not sure that this figure is accurate 138because of the quality of the photocopy in the record the court cannot read the exact amount of the er 139illegible 140illegible appendix b dri project the first column is the name of the dri project the second column is the effective date of the dri project the third column lists fpl’s work order number wo or sometimes as referenced the er number the fifth and sixth columns state the amount and date authorized under the specific wo or er name boynton beach mall frenchman’s creek effective date grand harbor harbour ridge work order amount authorized dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year authorized generally with respect to each wo there are many revisions adjustments etc these changes generally affected the amount authorized additionally the changes were made on various dates the amount authorized shown in our table is the amount authorized on the last change revision in the record additionally the date authorized listed in the table is taken from the last change or revision and lists only the year authorized since the wo’s and er’s contain numerous signature lines and dates signed maplewood motorola palm beach internatl airport pga national quantum park savanna club dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure missing missing dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure this is an er number not a wo number - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure vista center willoughby hammock dune sec_1443 matanzas shore spoonbill bay perico bay airport corp ctr this wo contains no signature or date the development of regional impact project list states date d o issued council review date datran ctr breakaway trails heathrow waterford kings lake windemere pelican bay dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the record contains a letter from the south florida regional planning council dated date which explains to the then dade county mayor that the datran center application_for development approval contained sufficient information for regional impact review the letter also states that a draft report and recommendations were tentatively scheduled to be presented for action at the regular council meeting on date burnt store marina bonita bay emerald lakes parker lake sec_1 berkshire lakes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure gateway palmer ranch vineyards of naple sec_5 stoneybrook corkscrew pines lely resort dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure martin downs --147 weston dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure there is no evidence in the record as to the effective date the record does contain a letter from fpl dated date the document in evidence states review date this is an er number not a wo number
